LEASE
 
by and between
 
BMR-BRIDGEVIEW TECHNOLOGY PARK LLC,
a Delaware limited liability company
 
and
 
BIONOVO, INC.,
a Delaware corporation
 
 
 

--------------------------------------------------------------------------------

 
 
LEASE
 
THIS LEASE (this “Lease”) is entered into as of this 12th day of January, 2011
(the “Execution Date”), by and between BMR-BRIDGEVIEW TECHNOLOGY PARK LLC, a
Delaware limited liability company (“Landlord”), and BIONOVO, INC., a Delaware
corporation (“Tenant”).
 
RECITALS
 
A.           WHEREAS, Landlord owns certain real property (together with
adjacent real property owned by Landlord, the “Property”) and the improvements
on the Property including the building located at 24570 Clawiter Road, Hayward,
California (the "Building"), and the other buildings located on the Property;
and
 
B.           WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to
lease from Landlord, the Premises (as defined below), pursuant to the terms and
conditions of this Lease, as detailed below.
 
AGREEMENT
 
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
 
1.           Lease of Premises.
 
1.1.          Effective on the Term Commencement Date, Landlord hereby leases to
Tenant, and Tenant hereby leases from Landlord, the Building, as shown on
Exhibit A attached hereto, including exclusive shafts, cable runs, mechanical
spaces and rooftop areas, for use by Tenant in accordance with the Permitted Use
(as defined below) and no other uses (collectively, the “Premises”).  The
Property and all landscaping, parking facilities, private drives and other
improvements and appurtenances related thereto, including the Premises and other
buildings located on the Property, are hereinafter collectively referred to as
the “Project.”  All portions of the Project that are for the non-exclusive use
of tenants of the Project, including driveways, sidewalks, parking areas,
loading docks, and landscaped areas, are hereinafter referred to as “Common
Area.”
 
1.2.          Solely for purposes of calculating Base Rent and Tenant's Pro Rata
Shares with respect to Operating Expenses other than utilities, as of the Term
Commencement Date, Tenant shall pay Base Rent and Operating Expenses other than
utilities on fifteen thousand (15,000) square feet of Rentable Area (the “Phase
1 Rental Square Footage.”)  On the first (1st) annual anniversary of the Term
Commencement Date, Tenant shall pay Base Rent and Operating Expenses other than
utilities on twenty-five thousand (25,000) square feet of Rentable Area (the
“Phase 2 Rental Square Footage.”)  On the second (2nd) annual anniversary of the
Term Commencement Date, Tenant shall pay Base Rent and Operating Expenses other
than utilities on thirty-five thousand (35,000) square feet of Rentable Area
(the “Phase 3 Rental Square Footage.”).  On the third (3rd) annual anniversary
of the Term Commencement Date, Tenant shall pay Base Rent and Operating Expenses
on the square footage of the entire Premises (approximately fifty-one thousand
four hundred seventy-two (51,472) square feet of Rentable Area.
 
 
 

--------------------------------------------------------------------------------

 
 
2.           Basic Lease Provisions.  For convenience of the parties, certain
basic provisions of this Lease are set forth herein.  The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.
 
2.1.          This Lease shall take effect upon the Execution Date and, except
as specifically otherwise provided within this Lease, each of the provisions
hereof shall be binding upon and inure to the benefit of Landlord and Tenant
from the date of execution and delivery hereof by all parties hereto.
 
2.2.          In the definitions below, each current Rentable Area (as defined
below) is expressed in rentable square footage.  Rentable Area and Tenant’s Pro
Rata Shares (as defined below) are all subject to adjustment as provided in this
Lease.
 
Definition or Provision
 
Means the Following (As of the Term
Commencement Date)
     
Approximate Rentable Area of Premises
 
51,472 square feet
     
Approximate Rentable Area of Building
 
51,472 square feet
     
Approximate Rentable Area of Project
 
201,567 square feet
     
Tenant’s Pro Rata Share of Building
 
100%
     
Tenant’s Pro Rata Share of Project
 
25.54%



2.3.           Initial monthly and annual installments of Base Rent for the
Premises (“Base Rent”) as of the Term Commencement Date, subject to adjustment
under this Lease as well as Tenant's Pro Rata Shares for purposes of calculating
Operating Expenses:
 
 
2

--------------------------------------------------------------------------------

 
 
Dates
 
Square
Feet of
Rentable
Area
 
Base Rent
per
Square
Foot of
Rentable
Area
 
Monthly
Base Rent
   
Annual Base
Rent
   
Tenant's
Pro Rata
Share of
Building
for
Operating
Expenses
other than
utilities
   
Tenant's
Pro Rata
Share of
Project for
Operating
Expenses
other than
utilities
   
Tenant's
Pro Rata
Share of
Building
for
utilities
   
Tenant's
Pro Rata
Share of
Project
for
utilities
 
Months 1-12
 
Phase 1 Rental Square Footage
 
$1.25 monthly
  $ 18,750     $ 225,000       29.14 %     7.44 %     100 %     25.54 %
Months 13-24
 
Phase 2 Rental Square Footage
 
$1.29 monthly
  $ 32,250     $ 387,000       48.57 %     12.40 %     100 %     25.54 %
Months 25-36
 
Phase 3 Rental Square Footage
 
$1.33 monthly
  $ 46,550     $ 558,600       68.00 %     17.36 %     100 %     25.54 %
Months 37-48
    51,472  
$1.45 monthly
  $ 74,634.40     $ 895,612.80       100 %     25.54 %     100 %     25.54 %
Months 49-60
    51,472  
$1.50 monthly
  $ 77,208     $ 926,496       100 %     25.54 %     100 %     25.54 %
Months 61-72
    51,472  
$1.55 monthly
  $ 79.781.60     $ 957,379.20       100 %     25.54 %     100 %     25.54 %
Months 73-84
    51,472  
$1.65 monthly
  $ 84,928.80     $ 1,019,145.60       100 %     25.54 %     100 %     25.54 %
Months 85-96
    51,472  
$1.75 monthly
  $ 90,076     $ 1,080,912       100 %     25.54 %     100 %     25.54 %
Months 97-108
    51,472  
$1.85 monthly
  $ 95,223.20     $ 1,142,678.40       100 %     25.54 %     100 %     25.54 %
Months 109-120
    51,472  
$1.95 monthly
  $ 100,370.40     $ 1,204,444.80       100 %     25.54 %     100 %     25.54 %



2.4.          Estimated Term Commencement Date:  April 1, 2011
 
2.5.          Estimated Term Expiration Date:  March 31, 2021
 
2.6.          Security Deposit: $250,000
 
2.7.          Permitted Use:  Office, R&D, and manufacturing use in conformity
with all federal, state, municipal and local laws, codes, ordinances, rules and
regulations of Governmental Authorities (as defined below), committees,
associations, or other regulatory committees, agencies or governing bodies
having jurisdiction over the Premises, the Property, the Project, Landlord or
Tenant, including both statutory and common law and hazardous waste rules and
regulations (“Applicable Laws”)
 
2.8.          Address for Rent Payment:    
BMR-Bridgeview Technology Park LLC,
Unit C
P.O. Box 51918
Los Angeles, California 90051-6218

 
 
3

--------------------------------------------------------------------------------

 
 
2.9.          Address for Notices to Landlord:      
BMR-Bridgeview Technology Park LLC
17190 Bernardo Center Drive
San Diego, California  92128
Attn:  Vice President, Real Estate Counsel

 
2.8.          Address for Notices to Tenant:     
BioNovo, Inc.
5858 Horton Street, Suite 400
Emeryville, CA 94608
Attn: T.C. Chesterman, Chief Financial Officer

 
2.11.       The following Exhibits are attached hereto and incorporated herein
by reference:
 
Exhibit A
Premises
Exhibit B
Work Letter
Exhibit C
Acknowledgement of Term Commencement Date and Term Expiration Date
Exhibit D
Intentionally Omitted
Exhibit E
Form Letter of Credit
Exhibit F
Rules and Regulations
Exhibit G
Intentionally Omitted
Exhibit H
Tenant’s Personal Property
Exhibit I
Form of Estoppel Certificate



3.           Term.
 
3.1.          The actual term of this Lease (as the same may be extended
pursuant to Article 42 hereof, and as the same may be earlier terminated in
accordance with this Lease, the “Term”) shall commence on the actual Term
Commencement Date (as defined in Article 4) and end on the date that is one
hundred twenty (120) months after the actual Term Commencement Date (such date,
the “Term Expiration Date”), subject to earlier termination of this Lease as
provided herein.  TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1933 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
 
3.2.          Landlord or Tenant may terminate this Lease at any time and at no
cost on or before the First Financing Date (as defined below) by providing
written notice to the other party.  In the event of a termination pursuant to
this Section 3.2, this Lease shall terminate as of the date of the notice of
termination and neither party shall have any further liability to the other on
account of this Lease, except for provisions of this Lease that, by their
express terms, survive the expiration or earlier termination hereof.
 
4.           Possession and Commencement Date.
 
4.1.          The “Term Commencement Date” shall be the earlier of (a) the
Estimated Term Commencement Date and (b) the day the Tenant Improvements in the
Phase 1 Rental Square Footage are Substantially Complete.  Tenant shall execute
and deliver to Landlord written acknowledgment of the actual Term Commencement
Date and the Term Expiration Date within ten (10) days after Tenant takes
occupancy of the Premises, in the form attached as Exhibit C hereto.  Failure to
execute and deliver such acknowledgment, however, shall not affect the Term
Commencement Date or Landlord’s or Tenant’s liability hereunder. Failure by
Tenant to obtain validation by any medical review board or other similar
governmental licensing of the Premises required for the Permitted Use by Tenant
shall not serve to extend the Term Commencement Date.  The term “Substantially
Complete” or “Substantial Completion” means that the Tenant Improvements are
substantially complete in accordance with the Approved Plans (as defined in the
Work Letter), except for minor punch list items.
 
 
4

--------------------------------------------------------------------------------

 
 
4.2.          Tenant shall cause to be constructed the tenant improvements in
the Premises (the “Tenant Improvements”) pursuant to the Work Letter attached
hereto as Exhibit B (the “Work Letter”) at a cost to Landlord not to exceed One
Million Five Hundred Forty-Four Thousand One Hundred Sixty Dollars ($1,544,160)
(based upon Thirty Dollars ($30) per square foot of Rentable Area (as defined
below)) (the “TI Allowance”).  Notwithstanding the foregoing, Landlord shall
have no obligation to expend the TI Allowance unless Tenant has raised Fifteen
Million ($15,000,000) in equity and provided Landlord with satisfactory
documentation evidencing such capital by February 1, 2011 (the “First Financing
Date”).  Prior to such time, Tenant shall perform the Tenant Improvements at
Tenant's sole cost and expense, but shall be entitled to reimbursement of any
such costs and expenses from the TI Allowance after the successful passage of
the First Financing Date.  At such time as the Landlord is obligated to fund the
TI Allowance, the TI Allowance may be applied to the costs of (n) construction,
(o) project review by Landlord (which fee shall equal two percent (2%) of the
cost of the Tenant Improvements, including the TI Allowance), (p) space
planning, architect, engineering and other related services performed by third
parties unaffiliated with Tenant, (q) building permits and other taxes, fees,
charges and levies by Governmental Authorities (as defined below) for permits or
for inspections of the Tenant Improvements, and (r) costs and expenses for
labor, material, equipment and fixtures.  In no event shall the TI Allowance be
used for (v) the cost of work that is not authorized by the Approved Plans (as
defined in the Work Letter) or otherwise approved in writing by Landlord, (w)
payments to Tenant or any affiliates of Tenant, (x) the purchase of any
furniture, personal property or other non-building system equipment, (y) costs
resulting from any default by Tenant of its obligations under this Lease or (z)
costs that are recoverable by Tenant from a third party (e.g., insurers,
warrantors, or tortfeasors).  Landlord, at its sole cost and expense, shall hire
a mutually acceptable third party project manager to oversee the Tenant
Improvements.
 
4.3.          Tenant shall have until the date that is twelve (12) months after
the Term Commencement Date (the “TI Deadline”), to expend the unused portion of
the TI Allowance, after which date Landlord’s obligation to fund such costs
shall expire.
 
4.4.          In no event shall any unused TI Allowance entitle Tenant to a
credit against Rent payable under this Lease.  Tenant shall deliver to Landlord
(i) a certificate of occupancy for the Premises suitable for the Permitted Use
and (ii) a Certificate of Substantial Completion in the form of the American
Institute of Architects document G704, executed by the project architect and the
general contractor.
 
 
5

--------------------------------------------------------------------------------

 
 
4.5.          Prior to entering upon the Premises for performance of the Tenant
Improvements, Tenant shall furnish to Landlord evidence satisfactory to Landlord
that insurance coverages required of Tenant under the provisions of Article 23
are in effect.  Once Tenant delivers such evidence of insurance, Tenant shall be
permitted entry into the Premises for the performance of the Tenant Improvements
and such entry shall be subject to all the terms and conditions of this Lease
other than the payment of Base Rent or Tenant’s Pro Rata Share of Operating
Expenses (as defined below).
 
4.6.          Landlord and Tenant shall mutually agree upon the selection of the
architect, engineer, general contractor and major subcontractors, and Landlord
and Tenant shall each participate in the review of the competitive bid
process.  Landlord may refuse to use any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.
 
4.7.          Promptly after the Execution Date, Tenant shall install temporary
meters for all water, gas, heat, light, power, telephone, internet service,
cable television, other telecommunications and other utilities supplied to the
Premises for use during Tenant’s construction of the Tenant Improvements and
until the Term Commencement Date. Tenant shall pay all such utility charges,
together with any fees, surcharges and taxes thereon for the period beginning on
the date that Tenant first accesses the Premises for any reason after the
Execution Date.
 
5.           Condition of Premises.  Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises or the Project, or with respect to the
suitability of the Premises or the Project for the conduct of Tenant’s
business.  Tenant acknowledges that (a) it is fully familiar with the condition
of the Premises and agrees to take the same in its condition “as is” as of the
Term Commencement Date except that Landlord shall deliver the Premises with all
non-process Building systems and utilities serving the Premises in compliance
with general regulations and in good working condition including HVAC, Building
plumbing, fire sprinklers, electrical systems, generator and steam/hot oil
systems; provided however, that in no event shall Landlord be responsible for
delivering Building systems that comply with or are necessary to comply with
current good manufacturing practice procedures, regulations or guidelines and
(b) Landlord shall have no obligation to alter, repair or otherwise prepare the
Premises for Tenant’s occupancy or to pay for or construct any improvements to
the Premises, except with respect to the TI Allowance.   Tenant’s taking of
possession of the Premises shall, except as otherwise agreed to in writing by
Landlord and Tenant, conclusively establish that the Premises and the Project
were at such time in good, sanitary and satisfactory condition and repair.
 
6.           Rentable Area.
 
6.1.          The term “Rentable Area” shall reflect such areas as reasonably
calculated by Landlord’s architect, as the same may be reasonably adjusted from
time to time by Landlord in consultation with Landlord’s architect to reflect
changes to the Project.
 
 
6

--------------------------------------------------------------------------------

 
 
6.2.          The Rentable Area of the Premises is generally determined by
making separate calculations of Rentable Area applicable to each floor within
the Premises and totaling the Rentable Area of all floors within the
Premises.  The Rentable Area of a floor is computed by measuring to the outside
finished surface of the permanent outer Premises walls.   The full area
calculated as previously set forth is included as Rentable Area, without
deduction for columns and projections or vertical penetrations, including
stairs, elevator shafts, flues, pipe shafts, vertical ducts and the like, as
well as such items’ enclosing walls.
 
6.3.          The Rentable Area of the Project is the total Rentable Area of all
buildings within the Project.
 
6.4.          Review of allocations of Rentable Areas as between tenants of the
Project shall be made as frequently as Landlord deems appropriate, including in
order to facilitate an equitable apportionment of Operating Expenses (as defined
below).  If such review is by a licensed architect and allocations are certified
by such licensed architect as being correct, then Tenant shall be bound by such
certifications.
 
7.           Rent.
 
7.1.          Tenant shall pay to Landlord as Base Rent for the Premises,
commencing on the Term Commencement Date, the sums set forth in Section
2.3.  Base Rent shall be paid in equal monthly installments as set forth in
Section 2.3, each in advance on the first day of each and every calendar month
during the Term.
 
7.2.           In addition to Base Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) Tenant’s pro rata share, as set forth in Sections 2.2 and 2.3 (“Tenant’s Pro
Rata Share”), of Operating Expenses (as defined below), (b) the Property
Management Fee (as defined below) and (c) any other amounts that Tenant assumes
or agrees to pay under the provisions of this Lease that are owed to Landlord,
including any and all other sums that may become due by reason of any default of
Tenant or failure on Tenant’s part to comply with the agreements, terms,
covenants and conditions of this Lease to be performed by Tenant, after notice
and the lapse of any applicable cure periods.
 
7.3.          Base Rent and Additional Rent shall together be denominated
“Rent.”  Rent shall be paid to Landlord, without abatement, deduction or offset,
in lawful money of the United States of America at the office of Landlord as set
forth in Section 2.8 or to such other person or at such other place as Landlord
may from time designate in writing.  In the event the Term commences or ends on
a day other than the first day of a calendar month, then the Rent for such
fraction of a month shall be prorated for such period on the basis of a thirty
(30) day month and shall be paid at the then-current rate for such fractional
month.
 
8.           [Intentionally Omitted]
 
9.           Operating Expenses.
 
9.1.          As used herein, the term “Operating Expenses” shall include:
 
 
7

--------------------------------------------------------------------------------

 
 
(a)           Government impositions including property tax costs consisting of
real and personal property taxes and assessments, including amounts due under
any improvement bond upon the Building or the Project, including the parcel or
parcels of real property upon which the Building and areas serving the Building
are located or assessments in lieu thereof imposed by any federal, state,
regional, local or municipal governmental authority, agency or subdivision
(each, a “Governmental Authority”) are levied; taxes on or measured by gross
rentals received from the rental of space in the Project; taxes based on the
square footage of the Premises or the Project, as well as any parking charges,
utilities surcharges or any other costs levied, assessed or imposed by, or at
the direction of, or resulting from Applicable Laws or interpretations thereof,
promulgated by any Governmental Authority in connection with the use or
occupancy of the Project or the parking facilities serving the Project; taxes on
this transaction or any document to which Tenant is a party creating or
transferring an interest in the Premises; any fee for a business license to
operate an office building; and any expenses, including the reasonable cost of
attorneys or experts, reasonably incurred by Landlord in seeking reduction by
the taxing authority of the applicable taxes, less tax refunds obtained as a
result of an application for review thereof; and
 
(b)           All other costs of any kind paid or incurred by Landlord in
connection with the operation or maintenance of the Premises or Project,
including costs of repairs and replacements to improvements within the Project
as appropriate to maintain the Project as required hereunder, including costs of
funding such reasonable reserves as Landlord, consistent with good business
practice, may establish to provide for future repairs and replacements; costs of
utilities furnished to the Common Areas; sewer fees; cable television; trash
collection; cleaning, including windows; heating; ventilation; air-conditioning;
maintenance of landscaping and grounds; maintenance of drives and parking areas;
maintenance of the roof; security services and devices; building supplies;
maintenance or replacement of equipment utilized for operation and maintenance
of the Project; license, permit and inspection fees; sales, use  and excise
taxes on goods and services purchased by Landlord in connection with the
operation, maintenance or repair of the Project systems and equipment;
telephone, postage, stationery supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; accounting,
legal and other professional fees and expenses incurred in connection with the
Project; costs of furniture, draperies, carpeting, landscaping and other
customary and ordinary items of personal property provided by Landlord for use
in Common Areas or in the Project office; Project office rent or rental value
for a commercially reasonable amount of space, to the extent an office used for
Project operations is maintained at the Project, plus customary expenses for
such office; capital expenditures (amortized over the useful life of the capital
improvement or alteration in question for accounting purposes (however in no
event shall such useful life exceed ten (10) years), as determined by Landlord
using generally accepted accounting principles, consistently applied with
interest calculated at 9% per annum, for such year of useful life of the capital
item during the Term); costs of complying with Applicable Laws (except to the
extent such costs are incurred to remedy non-compliance as of the Execution Date
with Applicable Laws); costs to keep the Project in compliance with, or fees
otherwise required under, any CC&Rs (as defined below); insurance premiums,
including premiums for public liability, property casualty, earthquake,
terrorism and environmental coverages; portions of insured losses paid by
Landlord as part of the deductible portion of a loss pursuant to the terms of
insurance policies; service contracts; costs of services of independent
contractors retained to do work of a nature referenced above; and costs of
compensation (including employment taxes and fringe benefits) of all persons who
perform regular and recurring duties connected with the day-to-day operation and
maintenance of the Project, its equipment, the adjacent walks, landscaped areas,
drives and parking areas, including janitors, floor waxers, window washers,
watchmen, gardeners, sweepers and handymen.
 
 
8

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, Operating Expenses shall not include any net
income, franchise, capital stock, estate or inheritance taxes, or taxes that are
the personal obligation of Tenant or of another tenant of the Project,  any
leasing commissions; expenses that relate to preparation of rental space for a
tenant; expenses of initial development and construction, including grading,
paving, landscaping and decorating (as distinguished from maintenance, repair
and replacement of the foregoing); legal expenses relating to other tenants;
costs of repairs to the extent reimbursed by payment of insurance proceeds
received by Landlord; interest upon loans to Landlord or secured by a mortgage
or deed of trust covering the Project or a portion thereof (provided that
interest upon a government assessment or improvement bond payable in
installments shall constitute an Operating Expense under Subsection 9.1(a));
salaries of executive officers of Landlord; depreciation claimed by Landlord for
tax purposes (provided that this exclusion of depreciation is not intended to
delete from Operating Expenses actual costs of repairs and replacements and
reasonable reserves in regard thereto that are provided for in Subsection
9.1(b)); and taxes that are excluded from Operating Expenses by the last
sentence of Subsection 9.1(a).  To the extent that Tenant uses more than
Tenant’s Pro Rata Share of any item of Operating Expenses, Tenant shall pay
Landlord for such excess in addition to Tenant’s obligation to pay Tenant’s Pro
Rata Share of Operating Expenses.
 
9.2.          Tenant shall pay to Landlord on the first day of each calendar
month of the Term, as Additional Rent, (a) the Property Management Fee (as
defined below) and (b) Landlord’s estimate of Tenant’s Pro Rata Share of
Operating Expenses with respect to the Building and the Project, as applicable,
for such month.
 
(x)           The “Property Management Fee” shall equal Two and 25/100 percent
(2.25%) of Base Rent due from Tenant.  Tenant shall pay the Property Management
Fee in accordance with Section 9.2 with respect to the entire Term, including
any extensions thereof or any holdover periods, regardless of whether Tenant is
obligated to pay Base Rent, Operating Expenses or any other Rent with respect to
any such period or portion thereof.
 
(y)           Within ninety (90) days after the conclusion of each calendar year
(or such longer period as may be reasonably required by Landlord), Landlord
shall furnish to Tenant a statement showing in reasonable detail the actual
Operating Expenses and Tenant’s Pro Rata Share of Operating Expenses for the
previous calendar year which annual statement shall be final and binding upon
Tenant.  Any additional sum due from Tenant to Landlord shall be due and payable
thirty (30) days after receipt by Tenant.  If the amounts paid by Tenant
pursuant to this Section exceed Tenant’s Pro Rata Share of Operating Expenses
for the previous calendar year, then Landlord shall credit the difference
against the Rent next due and owing from Tenant; provided that, if the Lease
term has expired, Landlord shall accompany said statement with payment for the
amount of such difference.
 
 
9

--------------------------------------------------------------------------------

 
 
(z)           Any amount due under this Section for any period that is less than
a full month shall be prorated (based on a thirty (30)-day month) for such
fractional month.
 
9.3.         Landlord may, from time to time, modify Landlord’s calculation and
allocation procedures for Operating Expenses, so long as such modifications
produce dollar results substantially consistent with Landlord’s then-current
practice at the Project.
 
9.4.          Tenant shall not be responsible for Operating Expenses
attributable to the time period prior to the Term Commencement Date.  Tenant’s
responsibility for Tenant’s Pro Rata Share of Operating Expenses shall continue
to the latest of (a) the date of termination of the Lease, (b) the date Tenant
has fully vacated the Premises or (c) if termination of the Lease is due to a
default by Tenant, the date of rental commencement of a replacement tenant.
 
9.5.          Operating Expenses for the calendar year in which Tenant’s
obligation to share therein commences and for the calendar year in which such
obligation ceases shall be prorated on a basis reasonably determined by
Landlord.  Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the time
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
obligation to share in Operating Expenses.
 
9.6.          Within thirty (30) business days after the end of each calendar
month, Tenant shall submit to Landlord an invoice, or, in the event an invoice
is not available, an itemized list, of all costs and expenses that (a) Tenant
has incurred (either internally or by employing third parties) during the prior
month and (b) for which Tenant reasonably believes it is entitled to
reimbursements from Landlord pursuant to the terms of this Lease or that Tenant
reasonably believes is the responsibility of Landlord pursuant to this Lease or
the Work Letter, if any.
 
10.          Taxes on Tenant’s Property.
 
10.1.        Tenant shall pay prior to delinquency any and all taxes levied
against any personal property or trade fixtures placed by Tenant in or about the
Premises.
 
10.2.        If any such taxes on Tenant’s personal property or trade fixtures
are levied against Landlord or Landlord’s property or, if the assessed valuation
of the Premises, the Property or the Project is increased by inclusion therein
of a value attributable to Tenant’s personal property or trade fixtures, and if
Landlord, after written notice to Tenant, pays the taxes based upon any such
increase in the assessed value of the Premises, the Property or the Project,
then Tenant shall, upon demand, repay to Landlord the taxes so paid by Landlord.
 
10.3.         If any improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Project are assessed, then the real property taxes and assessments levied
against Landlord or the Building, the Property or the Project by reason of such
excess assessed valuation shall be deemed to be taxes levied against personal
property of Tenant and shall be governed by the provisions of Section 10.2.  Any
such excess assessed valuation due to improvements in or alterations to space in
the Project leased by other tenants at the Project shall not be included in
Operating Expenses.  If the records of the County Assessor are available and
sufficiently detailed to serve as a basis for determining whether said Tenant
improvements or alterations are assessed at a higher valuation than the Building
Standard, then such records shall be binding on both Landlord and Tenant.
 
 
10

--------------------------------------------------------------------------------

 
 
11.          Security Deposit.
 
11.1.        Tenant shall deposit with Landlord on or before the First Financing
Date the sum set forth in Section 2.6 (the “Security Deposit”), which sum shall
be held by Landlord as security for the faithful performance by Tenant of all of
the terms, covenants and conditions of this Lease to be kept and performed by
Tenant during the period commencing on the Execution Date and ending upon the
expiration or termination of Tenant’s obligations under this Lease.  If Tenant
defaults with respect to any provision of this Lease, including any provision
relating to the payment of Rent, then Landlord may (but shall not be required
to) use, apply or retain all or any part of the Security Deposit for the payment
of any Rent or any other sum in default, or to compensate Landlord for any other
loss or damage that Landlord may suffer by reason of Tenant’s default.  If any
portion of the Security Deposit is so used or applied, then Tenant shall, within
ten (10) days following demand therefor, deposit cash with Landlord in an amount
sufficient to restore the Security Deposit to its original amount, and Tenant’s
failure to do so shall be a material breach of this Lease.  The provisions of
this Article shall survive the expiration or earlier termination of this
Lease.  TENANT HEREBY WAIVES THE REQUIREMENTS OF SECTION 1950.7 OF THE
CALIFORNIA CIVIL CODE, AS THE SAME MAY BE AMENDED FROM TIME TO TIME.
 
11.2.        In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.
 
11.3.        Landlord may deliver to any purchaser of Landlord’s interest in the
Premises the funds deposited hereunder by Tenant, and thereupon Landlord shall
be discharged from any further liability with respect to such deposit.  This
provision shall also apply to any subsequent transfers.
 
11.4.        If Tenant shall fully and faithfully perform every provision of
this Lease to be performed by it, then the Security Deposit, or any balance
thereof, shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.  If Tenant fails to fully and
faithfully perform every provision of this Lease, then Landlord may (but shall
not be required to) use, apply or retain all or any part of the Security Deposit
for the payment of any Rent or any other sum in default, or to compensate
Landlord for any other loss or damage that Landlord may suffer by reason of
Tenant’s failure to fully and faithfully perform every provision of this Lease.
 
 
11

--------------------------------------------------------------------------------

 
 
11.5.        If the Security Deposit shall be in cash, Landlord shall hold the
Security Deposit in an account at a banking organization selected by Landlord;
provided, however, that Landlord shall not be required to maintain a separate
account for the Security Deposit, but may intermingle it with other funds of
Landlord.  Landlord shall be entitled to all interest and/or dividends, if any,
accruing on the Security Deposit.  Landlord shall not be required to credit
Tenant with any interest for any period during which Landlord does not receive
interest on the Security Deposit.
 
11.6.        The Security Deposit may be in the form of cash, a letter of credit
or any other security instrument acceptable to Landlord in its sole
discretion.  Tenant may at any time, except when Tenant is in Default (as
defined below), deliver a letter of credit (the “L/C Security”) as the entire
Security Deposit, as follows:
 
(a)           If Tenant elects to deliver L/C Security, then Tenant shall
provide Landlord, and maintain in full force and effect throughout the Term and
until the date that is six (6) months after the then-current Term Expiration
Date, a letter of credit in the form of Exhibit E issued by an issuer reasonably
satisfactory to Landlord, in the amount of the Security Deposit, with an initial
term of at least one year.  Landlord may require the L/C Security to be
re-issued by a different issuer at any time during the Term if Landlord
reasonably believes that the issuing bank of the L/C Security is or may soon
become insolvent; provided, however, Landlord shall return the existing L/C
Security to the existing issuer immediately upon receipt of the substitute L/C
Security.  If any issuer of the L/C Security shall become insolvent or placed
into FDIC receivership, then Tenant shall immediately deliver to Landlord
(without the requirement of notice from Landlord) substitute L/C Security issued
by an issuer reasonably satisfactory to Landlord, and otherwise conforming to
the requirements set forth in this Article.  As used herein with respect to the
issuer of the L/C Security, “insolvent” shall mean the determination of
insolvency as made by such issuer’s primary bank regulator (i.e., the state bank
supervisor for state chartered banks; the OCC or OTS, respectively, for
federally chartered banks or thrifts; or the Federal Reserve for its member
banks).  If, at the Term Expiration Date, any Rent remains uncalculated or
unpaid, then:  (i) Landlord shall with reasonable diligence complete any
necessary calculations; (ii) Tenant shall extend the expiry date of such L/C
Security from time to time as Landlord reasonably requires; and (iii) in such
extended period, Landlord shall not unreasonably refuse to consent to an
appropriate reduction of the L/C Security.  Tenant shall reimburse Landlord’s
legal costs (as estimated by Landlord’s counsel) in handling Landlord’s
acceptance of L/C Security or its replacement or extension.
 
(b)           If Tenant delivers to Landlord satisfactory L/C Security in place
of the entire Security Deposit, Landlord shall remit to Tenant any cash Security
Deposit Landlord previously held.
 
(c)           Landlord may draw upon the L/C Security, and hold and apply the
proceeds in the same manner and for the same purposes as the Security Deposit,
if:  (i) an uncured Default (as defined below) exists; (ii) as of the date
forty-five (45) days before any L/C Security expires (even if such scheduled
expiry date is after the Term Expiration Date) Tenant has not delivered to
Landlord an amendment or replacement for such L/C Security, reasonably
satisfactory to Landlord, extending the expiry date to the earlier of (1) six
(6) months after the then-current Term Expiration Date or (2) the date one year
after the then-current expiry date of the L/C Security; (iii) the L/C Security
provides for automatic renewals, Landlord asks the issuer to confirm the current
L/C Security expiry date, and the issuer fails to do so within ten (10) business
days; (iv) Tenant fails to pay (when and as Landlord reasonably requires) any
bank charges for Landlord’s transfer of the L/C Security; or (v) the issuer of
the L/C Security ceases, or announces that it will cease, to maintain an office
in the city where Landlord may present drafts under the L/C Security (and fails
to permit drawing upon the L/C Security by overnight courier or
facsimile).  This Section does not limit any other provisions of this Lease
allowing Landlord to draw the L/C Security under specified circumstances.
 
 
12

--------------------------------------------------------------------------------

 
 
(d)           Tenant shall not seek to enjoin, prevent, or otherwise interfere
with Landlord’s draw under L/C Security, even if it violates this Lease.  Tenant
acknowledges that the only effect of a wrongful draw would be to substitute a
cash Security Deposit for L/C Security, causing Tenant no legally recognizable
damage.  Landlord shall hold the proceeds of any draw in the same manner and for
the same purposes as a cash Security Deposit.  In the event of a wrongful draw,
the parties shall cooperate to allow Tenant to post replacement L/C Security
simultaneously with the return to Tenant of the wrongfully drawn sums, and
Landlord shall upon request confirm in writing to the issuer of the L/C Security
that Landlord’s draw was erroneous.
 
(e)           If Landlord transfers its interest in the Premises, then Tenant
shall at Tenant’s expense, within five (5) business days after receiving a
request from Landlord, deliver (and, if the issuer requires, Landlord shall
consent to) an amendment to the L/C Security naming Landlord’s grantee as
substitute beneficiary.  If the required Security Deposit changes while L/C
Security is in force, then Tenant shall deliver (and, if the issuer requires,
Landlord shall consent to) a corresponding amendment to the L/C Security.
 
12.          Use.
 
12.1.        Tenant shall use the Premises for the purpose set forth in Section
2.7, and shall not use the Premises, or permit or suffer the Premises to be
used, for any other purpose without Landlord’s prior written consent, which
consent Landlord may withhold in its sole and absolute discretion.
 
12.2.        Tenant shall not use or occupy the Premises in violation of
Applicable Laws; zoning ordinances; or the certificate of occupancy issued for
the Premises, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the
above.  Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.
 
12.3.        Tenant shall not do or permit to be done anything that will
invalidate or increase the cost of any fire, environmental, extended coverage or
any other insurance policy covering the Building or the Project, and shall
comply with all rules, orders, regulations and requirements of the insurers of
the Building and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Article.
 
 
13

--------------------------------------------------------------------------------

 
 
12.4.        Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.
 
12.5.        Tenant shall, at its sole cost and expense, promptly and properly
observe and comply with (including in the making by Tenant of any Alterations to
the Premises) all present and future orders, regulations, directions, rules,
laws, ordinances, and requirements of all Governmental Authorities arising from
the use or occupancy of, or applicable to, the Premises or any portion thereof.
 
12.6.        No additional exterior locks or bolts of any kind shall be placed
upon any of the doors or windows by Tenant, nor shall any changes be made to
existing exterior locks or the mechanisms thereof without Landlord’s prior
written consent.  Tenant shall, upon termination of this Lease, return to
Landlord all keys to offices and restrooms either furnished to or otherwise
procured by Tenant.  In the event any key so furnished to Tenant is lost, Tenant
shall pay to Landlord the cost of replacing the same or of changing the lock or
locks opened by such lost key if Landlord shall deem it necessary to make such
change.
 
12.7.        No awnings or other projections shall be attached to any outside
wall of the Premises.  No curtains, blinds, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises
other than Landlord’s standard window coverings.  Neither the interior nor
exterior of any windows shall be coated or otherwise sunscreened without
Landlord’s prior written consent, nor shall any bottles, parcels or other
articles be placed on the windowsills.  No equipment, furniture or other items
of personal property shall be placed on any exterior balcony without Landlord’s
prior written consent.
 
12.8.        No sign, advertisement or notice (“Signage”) shall be exhibited,
painted or affixed by Tenant on any part of the Premises, including the exterior
of the Building, without Landlord’s prior written consent, which shall not be
unreasonably withheld.  Signage shall conform to Landlord’s design
criteria.  For any Signage, Tenant shall, at Tenant’s own cost and expense, (a)
acquire all permits for such Signage in compliance with Applicable Laws and (b)
design, fabricate, install and maintain such Signage in a first-class
condition.  Tenant shall be responsible for reimbursing Landlord for costs
incurred by Landlord in removing any of Tenant’s Signage upon the expiration or
earlier termination of the Lease.  Interior signs on doors and the directory
tablet, if any, shall be inscribed, painted or affixed for Tenant by Landlord at
Tenant’s sole cost and expense, and shall be of a size, color and type and be
located in a place acceptable to Landlord.  Tenant shall not place anything on
the exterior of the corridor walls or corridor doors other than Landlord’s
standard lettering.  Tenant shall have Signage rights for the Premises
substantially consistent with the Signage permitted for comparable Tenants in
the Project, as Landlord reasonably determines.  At Landlord’s option, Landlord
may install any Tenant Signage, and Tenant shall pay all costs associated with
such installation within thirty (30) days after demand therefor.
 
12.9.        Tenant shall only place equipment within the Premises with floor
loading consistent with the Building’s structural design without Landlord’s
prior written approval, and such equipment shall be placed in a location
designed to carry the weight of such equipment.
 
 
14

--------------------------------------------------------------------------------

 
 
12.10.      Tenant shall cause any equipment or machinery to be installed in the
Premises so as to reasonably prevent sounds or vibrations therefrom from
extending into the Common Areas or other offices in the Project.
 
12.11.      Tenant shall not (a) do or permit anything to be done in or about
the Premises that shall in any way obstruct or interfere with the rights of
other tenants or occupants of the Project, or injure or annoy them, (b) use or
allow the Premises to be used for immoral, unlawful or objectionable purposes,
(c) cause, maintain or permit any nuisance or waste in, on or about the Premises
or the Project or (d) take any other action that would in Landlord’s reasonable
determination in any manner adversely affect other tenants’ quiet use and
enjoyment of their space or adversely impact their ability to conduct business
in a professional and suitable work environment.
 
12.12.      Notwithstanding any other provision herein to the contrary, Tenant
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Premises with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq., and any state and local
accessibility laws, codes, ordinances and rules (collectively, and together with
regulations promulgated pursuant thereto, the “ADA”), and Tenant shall
indemnify, save, defend (at Landlord’s option and with counsel reasonably
acceptable to Landlord) and hold Landlord and its affiliates, employees, agents
and contractors; and any lender, mortgagee or beneficiary (each, a “Landlord
Lender” and, collectively with Landlord and its affiliates, employees, agents
and contractors, the “Landlord Indemnitees”) harmless from and against any
demands, claims, liabilities, losses, costs, expenses, actions, causes of
action, damages or judgments, and all reasonable expenses (including reasonable
attorneys’ fees, charges and disbursements) incurred in investigating or
resisting the same (collectively, “Claims”) arising out of any such failure of
the Premises to comply with the ADA.  The provisions of this Section shall
survive the expiration or earlier termination of this Lease.
 
12.13.      Notwithstanding any other provision herein to the contrary, Landlord
shall be responsible for all liabilities, costs and expenses arising out of or
in connection with the compliance of the Common Areas of the Project with the
ADA, and Landlord shall indemnify, save, defend (at Tenant’s option and with
counsel reasonably acceptable to Tenant) and hold Tenant and its affiliates,
employees, agents and contractors; and any lender, mortgagee or beneficiary
(each, a “Tenant Lender” and, collectively with Tenant and its affiliates,
employees, agents and contractors, the “Tenant Indemnitees”) harmless from and
against any Claims arising out of any such failure of the Common Areas of the
Project to comply with the ADA.  The provisions of this Section shall survive
the expiration or earlier termination of this Lease.
 
13.          Rules and Regulations, CC&Rs, Parking Facilities and Common Areas.
 
13.1.        Tenant shall have the non-exclusive right, in common with others,
to use the Common Areas, subject to the rules and regulations adopted by
Landlord and attached hereto as Exhibit F, together with such other reasonable
and nondiscriminatory rules and regulations as are hereafter promulgated by
Landlord in its sole and absolute discretion (the “Rules and
Regulations”).  Tenant shall faithfully observe and comply with the Rules and
Regulations.  Landlord shall not be responsible to Tenant for the violation or
non-performance by any other tenant or any agent, employee or invitee thereof of
any of the Rules and Regulations.
 
 
15

--------------------------------------------------------------------------------

 
 
13.2.        This Lease is subject to any recorded covenants, conditions or
restrictions on the Project or Property (the “CC&Rs”), as the same may be
amended, amended and restated, supplemented or otherwise modified from time to
time; provided that any such amendments, restatements, supplements or
modifications do not materially modify Tenant’s rights or obligations
hereunder.  Tenant shall comply with the CC&Rs.
 
13.3.        Tenant shall have a non-exclusive, irrevocable license to use
Tenant’s Pro Rata Share of parking facilities serving the Building in common on
an unreserved basis with other tenants of the Building and Project during the
Term.  The parking ratio for the Project as of the Execution Date is 3.1 spaces
per 1,000 square feet of Rentable Area.
 
13.4.        Tenant agrees not to unreasonably overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of the
parking facilities.  Landlord reserves the right to determine that parking
facilities are becoming overcrowded and to limit Tenant’s use thereof.  Upon
such determination, Landlord may reasonably allocate parking spaces among Tenant
and other tenants of the Project.  Nothing in this Section, however, is intended
to create an affirmative duty on Landlord’s part to monitor parking.
 
13.5.        Landlord reserves the right to modify the Common Areas, including
the right to add or remove exterior landscaping and to subdivide real property.
 
14.          Project Control by Landlord.
 
14.1.        Landlord reserves full control over the Premises and the Project to
the extent not inconsistent with Tenant’s quiet enjoyment of the Premises as
provided by this Lease.  This reservation includes Landlord’s right to subdivide
the Project; convert the Building and other buildings within the Project to
condominium units; change the size of the Project by selling all or a portion of
the Project or adding real property and any improvements thereon to the Project;
grant easements and licenses to third parties; maintain or establish ownership
of the Building separate from fee title to the Property; make additions to or
reconstruct portions of the Project; install, use, maintain, repair, replace and
relocate for service to the Project pipes, ducts, conduits, wires and
appurtenant fixtures, wherever located at the Project; and alter or relocate any
other Common Area or facility, including private drives, lobbies and entrances.
 
14.2.        Tenant shall, at Landlord’s request, promptly execute such further
documents as may be reasonably appropriate to assist Landlord in the performance
of its obligations hereunder; provided that Tenant need not execute any document
that creates additional liability for Tenant or that deprives Tenant of the
quiet enjoyment and use of the Premises as provided for in this Lease.
 
 
16

--------------------------------------------------------------------------------

 
14.3.        Landlord may, at any and all reasonable times during non-business
hours (or during business hours if Tenant so requests), and upon twenty-four
(24) hours’ prior notice (provided that no time restrictions shall apply or
advance notice be required if an emergency necessitates immediate entry), enter
the Premises to (a) inspect the same and to determine whether Tenant is in
compliance with its obligations hereunder, (b) supply any service Landlord is
required to provide hereunder, (c) show the Premises to prospective purchasers
or tenants during the final year of the Term, (d) post notices of
nonresponsibility, (e) access the telephone equipment, electrical substation and
fire risers and (f) alter, improve or repair any portion of the Premises for
which access to the Premises is reasonably necessary.  In connection with any
such alteration, improvement or repair as described in this Section 14.3(f),
Landlord may erect in the Premises or elsewhere in the Project scaffolding and
other structures reasonably required for the alteration, improvement or repair
work to be performed.  In no event shall Tenant’s Rent abate as a result of
Landlord’s activities pursuant to this Section; provided, however, that all such
activities shall be conducted in such a manner so as to cause as little
interference to Tenant as is reasonably possible.  Landlord shall at all times
retain a key with which to unlock all of the doors in the Premises.  If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof.
 
15.          Quiet Enjoyment.  So long as Tenant is not in default under this
Lease, Landlord or anyone acting through or under Landlord shall not disturb
Tenant’s occupancy of the Premises, except as permitted by this Lease.
 
16.          Utilities and Services.
 
16.1.        Tenant shall make all arrangements for and pay for all water
(including the cost to service, repair and replace reverse osmosis, de-ionized
and other treated water), gas, heat, light, power, telephone, internet service,
cable television, other telecommunications and other utilities supplied to the
Premises, together with any fees, surcharges and taxes thereon.  If any such
utility is not separately metered to Tenant, Tenant shall pay a reasonable
proportion (to be determined by Landlord) of all charges of such utility jointly
metered with other premises in the Project as part of Tenant’s Pro Rata Share of
Operating Expenses or, in the alternative, Landlord may, at its option, monitor
the usage of such utilities by Tenant and charge Tenant with the cost of
purchasing, installing and monitoring such metering equipment, which cost shall
be paid by Tenant as Additional Rent.  Tenant shall contract directly with the
relevant providers for gas, water for the Premises, telephone, internet service,
cable television and other telecommunications.  Throughout the duration of
Tenant’s occupancy of the Premises, Tenant shall keep the Premises’ gas and
water meters and installation equipment in good working order and repair at
Tenant’s sole cost and expense.  If Tenant fails to so maintain such meters and
equipment, Landlord may repair or replace the same and shall collect the costs
therefor from Tenant.  Tenant agrees to pay for water and gas consumed, as shown
on said meter, and for the other utilities for which Tenant directly contracts
with the applicable suppliers, as and when bills are rendered.  If Tenant fails
to timely make such payments, Landlord may pay such charges and collect the same
from Tenant.  Any such costs or expenses incurred, or payments made by Landlord
for any of the reasons or purposes hereinabove stated, shall be deemed to be
Additional Rent payment by Tenant and collectible by Landlord as such.
 
 
17

--------------------------------------------------------------------------------

 
 
16.2.        Landlord shall not be liable for, nor shall any eviction of Tenant
result from, the failure to furnish any utility or service, whether or not such
failure is caused by: (a) accident; breakage; repair; strike, lockout or other
labor disturbance or labor dispute of any character; act of terrorism; shortage
of materials, which shortage is not unique to Landlord or Tenant, as the case
may be; governmental regulation, moratorium or other governmental action,
inaction or delay; or other causes beyond Landlord’s control (collectively,
“Force Majeure”); or (b) Landlord’s negligence.  In the event of such failure,
Tenant shall not be entitled to termination of this Lease or any abatement or
reduction of Rent, nor shall Tenant be relieved from the operation of any
covenant or agreement of this Lease.
 
16.3.        Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.
 
16.4.        Tenant shall not, without Landlord’s prior written consent, use any
device in the Premises (including data processing machines) that will in any way
increase the amount of ventilation, air exchange, gas, steam, electricity or
water beyond the existing capacity of the Building, as usually furnished or
supplied for the use set forth in Section 2.7.
 
16.5.        Utilities and services provided to the Premises that are separately
metered shall be paid by Tenant directly to the supplier of such utility or
service.  The cost of any utilities that are not separately metered shall be
paid as Operating Expenses.
 
16.6.        Landlord shall provide water to the Common Areas.
 
16.7.        Tenant shall, at Tenant’s sole cost and expense, procure and
maintain contracts, with copies furnished promptly to Landlord after execution
thereof, in customary form and substance for, and with contractors specializing
and experienced in, the maintenance of the following equipment and improvements,
if any, if and when installed on the Premises (a) HVAC equipment, (b) boilers
and pressure vessels, (c) fire extinguishing systems, including fire alarm and
smoke detection devices, (d) elevators, (e) roof coverings and drains, (f)
clarifiers, (g) basic utility feeds to the perimeter of the Premises, and (h)
any other equipment reasonably required by Landlord.  Notwithstanding the
foregoing, Landlord reserves the right, upon notice to Tenant, to procure and
maintain any or all of such service contracts, and if Landlord so elects, Tenant
shall reimburse Landlord, upon demand, for the costs thereof.
 
16.8.        For the utilities serving the Premises for which Tenant is billed
directly by such utility provider, Tenant agrees to furnish to Landlord upon
Landlord’s written request (a) any invoices or statements for such utilities
within thirty (30) days after Tenant’s receipt thereof, (b) within thirty (30)
days after Landlord’s request, any other utility usage information reasonably
requested by Landlord, and (c) within thirty (30) days after each calendar year
during the Term, an ENERGY STAR® Statement of Performance (or similar
comprehensive utility usage report (e.g., related to Labs 21), if requested by
Landlord) and any other information reasonably requested by Landlord for the
immediately preceding year.  Tenant shall retain records of utility usage at the
Premises, including invoices and statements from the utility provider, for at
least sixty (60) months, or such other period of time as may be requested by
Landlord.  Tenant acknowledges that any utility information for the Premises and
the Project may be shared with third parties, including Landlord’s consultants
and Governmental Authorities.  In the event that Tenant fails to comply with
this Section, Tenant hereby authorizes Landlord to collect utility usage
information directly from the applicable utility providers and charge Tenant a
fee of Two Hundred Fifty Dollars ($250) per month until Tenant has provided such
utility usage information.
 
 
18

--------------------------------------------------------------------------------

 
 
17.          Alterations.
 
17.1.        Tenant shall make no alterations, additions or improvements in or
to the Premises or engage in any construction, demolition, reconstruction,
renovation, or other work (whether major or minor) of any kind in, at, or
serving the Premises (“Alterations”) without Landlord’s prior written approval,
which approval Landlord shall not unreasonably withhold; provided, however, that
in the event any proposed Alteration affects (a) any structural portions of the
Building, including exterior walls, roof, foundation, foundation systems
(including barriers and subslab systems), or core of the Building, (b) the
exterior of the Building or (c) any Building systems, including elevator,
plumbing, air conditioning, heating, electrical, security, life safety and
power, then Landlord may withhold its approval with respect thereto in its sole
and absolute discretion.  Tenant shall, in making any such Alterations, use only
those architects, contractors, suppliers and mechanics of which Landlord has
given prior written approval, which approval shall be in Landlord’s sole and
absolute discretion.  In seeking Landlord’s approval, Tenant shall provide
Landlord, at least fourteen (14) days in advance of any proposed construction,
with plans, specifications, bid proposals, certified stamped engineering
drawings and calculations by Tenant’s engineer of record or architect or record,
(including connections to the Building’s structural system, modifications to the
Building’s envelope, non-structural penetrations in slabs or walls, and
modifications or tie-ins to life safety systems), work contracts, requests for
laydown areas and such other information concerning the nature and cost of the
Alterations as Landlord may reasonably request.  In no event shall Tenant use or
Landlord be required to approve any architects, consultants, contractors,
subcontractors or material suppliers that Landlord reasonably believes could
cause labor disharmony.  Notwithstanding the foregoing, Tenant may make strictly
cosmetic or minor changes to the Premises (“Minor Alterations”) without
Landlord’s consent; provided that (y) the cost of any Minor Alterations does not
exceed Ten Thousand Dollars ($10,000) in any one instance or Twenty-Five
Thousand Dollars ($25,000) annually, (z) such Minor Alterations do not (i)
require any structural or other substantial modifications to the Premises, (ii)
require any changes to, or adversely affect, the Building systems, (iii) affect
the exterior of the Building or (iv) trigger any requirement under Applicable
Laws that would require Landlord to make any alteration or improvement to the
Premises, the Building or the Project.  Tenant shall give Landlord at least ten
(10) days’ prior written notice of any Minor Alterations.
 
17.2.        Tenant shall not construct or permit to be constructed partitions
or other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building, or interfere with the moving
of Landlord’s equipment to or from the enclosures containing such installations
or facilities.
 
17.3.        Tenant shall accomplish any work performed on the Premises in such
a manner as to permit any life safety systems to remain fully operable at all
times.
 
 
19

--------------------------------------------------------------------------------

 
 
17.4.        Any Alterations, repair and maintenance work, Minor Changes, Tenant
Improvements, janitorial services, trash and waste removal or other work related
to the maintenance or operation of the Building performed on the Premises or the
Project by Tenant or Tenant’s contractors shall be done at such times and in
such manner as Landlord may from time to time designate.  Tenant covenants and
agrees that all work done by Tenant or Tenant’s contractors shall be performed
in full compliance with Applicable Laws.  Within thirty (30) days after
completion of any Alterations, Tenant shall provide Landlord with complete
“as-built” drawing print sets and electronic CADD files on disc (or files in
such other current format in common use as Landlord reasonably approves or
requires) showing any changes in the Premises.
 
17.5.        Before commencing any Alterations or Tenant Improvements, Tenant
shall give Landlord at least fourteen (14) days’ prior written notice of the
proposed commencement of such work and shall, if required by Landlord, secure,
at Tenant’s own cost and expense, a completion and lien indemnity bond
satisfactory to Landlord for said work.
 
17.6.        All Alterations, attached equipment, decorations, fixtures, movable
laboratory casework and related appliances, trade fixtures, additions and
improvements, subject to Section 17.8, attached to or built into the Premises,
made by either of the Parties, including all floor and wall coverings, built-in
cabinet work and paneling, sinks and related plumbing fixtures, laboratory
benches, exterior venting fume hoods and walk-in freezers and refrigerators,
ductwork, conduits, electrical panels and circuits, shall (unless, prior to such
construction or installation, Landlord elects otherwise) become the property of
Landlord upon the expiration or earlier termination of the Term, and shall
remain upon and be surrendered with the Premises as a part thereof.  The
Premises shall at all times remain the property of Landlord and shall be
surrendered to Landlord upon the expiration or earlier termination of this
Lease.  All trade fixtures, attached equipment, Tenant Improvements, Alterations
and Signage installed by or under Tenant shall be the property of Landlord.
 
17.7.        Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises.  During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.  The provisions of this Section shall survive the
expiration or earlier termination of this Lease.
 
17.8.        Except as to those items listed on Exhibit H attached hereto (which
Exhibit may be updated by Tenant from and after the Term Commencement Date, but
in each case only upon receipt of Landlord's prior written approval of such
updates in accordance with the procedures set forth hereafter), all initial
Tenant Improvements, all business and trade fixtures, machinery and equipment,
built-in furniture and cabinets, together with all additions and accessories
thereto, installed in and upon the Premises shall be and remain the property of
Landlord and shall not be moved by Tenant at any time during the
Term.  Following the Term Commencement Date, and prior to the commencement of
any work relating to any Alterations occurring thereafter, Tenant shall have the
ability to update Exhibit H by submitting such updated Exhibit H to Landlord at
least twenty (20) days prior to the installation at the Premises of any items
requested to be included on Exhibit H by Tenant.  Within twenty (20) days of
Landlord's receipt of Tenant's updated Exhibit H, Landlord shall notify Tenant
whether or not Landlord approved the updated Exhibit H.  If Landlord fails to
respond within such twenty (20) day period, Tenant shall provide a written
reminder notice to Landlord.  Landlord's failure to respond to such reminder
notice within ten (10) days after delivery of such reminder notice shall be
deemed approval by Landlord of the updated Exhibit H as submitted to
Landlord.  Any property or equipment which is not attached or built in to the
Premises will be and remain Tenant’s personal property removable at any time by
Tenant.  If Tenant shall fail to remove any of its effects from the Premises
prior to termination of this Lease, then Landlord may, at its option, remove the
same in any manner that Landlord shall choose and store said effects without
liability to Tenant for loss thereof or damage thereto, and Tenant shall pay
Landlord, upon demand, any costs and expenses incurred due to such removal and
storage or Landlord may, at its sole option and without notice to Tenant, sell
such property or any portion thereof at private sale and without legal process
for such price as Landlord may obtain and apply the proceeds of such sale
against any (a) amounts due by Tenant to Landlord under this Lease and (b) any
expenses incident to the removal, storage and sale of said personal property,
provided that any remaining amounts shall be promptly delivered to Tenant.
 
 
20

--------------------------------------------------------------------------------

 
 
17.9.        Notwithstanding any other provision of this Article to the
contrary, in no event shall Tenant remove any improvement as to which Landlord
contributed payment, including the Tenant Improvements, from the Premises,
without Landlord’s prior written consent, which consent Landlord may withhold in
its sole and absolute discretion.
 
17.10.      Tenant shall pay to Landlord an amount equal to two percent (2%) of
the cost to Tenant of all changes installed by Tenant or its contractors or
agents to cover Landlord’s overhead and expenses for plan review, coordination,
scheduling and supervision thereof.  For purposes of payment of such sum, Tenant
shall submit to Landlord copies of all bills, invoices and statements covering
the costs of such charges, accompanied by payment to Landlord of the fee set
forth in this Section.  Tenant shall reimburse Landlord for any extra expenses
incurred by Landlord by reason of faulty work done by Tenant or its contractors,
or by reason of delays caused by such work, or by reason of inadequate clean-up.
 
17.11.      Within sixty (60) days after final completion of the Tenant
Improvements (or any other Alterations performed by Tenant with respect to the
Premises), Tenant shall submit to Landlord documentation showing the amounts
expended by Tenant with respect to such Tenant Improvements (or any other
Alterations performed by Tenant with respect to the Premises), together with
supporting documentation reasonably acceptable to Landlord.
 
17.12.      Tenant shall take, and shall cause its contractors to take,
commercially reasonable steps to protect the Premises during the performance of
any Alterations, including covering or temporarily removing any window coverings
so as to guard against dust, debris or damage.
 
17.13.      Tenant shall require its contractors and subcontractors performing
work on the Premises to name Landlord and its affiliates and Lenders as
additional insureds on their respective insurance policies.
 
18.          Repairs and Maintenance.
 
18.1.        Landlord shall repair and maintain the structural and exterior
portions of the Building, including the roof and Common Areas of the Project.
 
 
21

--------------------------------------------------------------------------------

 
 
18.2.        Except for services of Landlord, if any, required by Section 18.1,
Tenant, at its sole cost and expense, shall maintain and keep the Premises, all
improvements thereon, and all appurtenances thereto, including, sewers, water,
gas and electrical distribution systems and facilities, drainage facilities, and
all signs, both illuminated and non-illuminated that are now or hereafter on the
Premises, in good condition and in a manner consistent with the Permitted Use.
Tenant shall make all repairs, replacements and improvements, including all
HVAC, plumbing and electrical repairs, replacements and improvements required,
and shall keep the same free and clear from all rubbish, debris, insects,
rodents and other vermin and pests.  Tenant shall, no later than January 31st of
each calendar year during the Term, provide to Landlord a copy of the budget for
maintenance, repairs and replacements at the Premises for the preceding calendar
year, as well as a detailed summary of the amounts actually expended by Tenant
during such period for maintenance, repairs and replacements at the
Project.  All repairs made by Tenant shall be at least equal in quality to the
original work, and shall be made only by a licensed, bonded contractor approved
in advance by Landlord; provided, however, that such contractor need not be
bonded or approved by Landlord if the non-structural alterations, repairs,
additions or improvements to be performed do not exceed Twenty-Five Thousand
Dollars ($25,000) in value.  Landlord may impose reasonable restrictions and
requirements with respect to such repairs.  Tenant shall not take or omit to
take any action, the taking or omission of which shall cause waste, damage or
injury to the Premises.  Tenant shall indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold harmless
Landlord from and against any and all Claims (as defined in Section 12.12))
arising out of the failure of Tenant or Tenant’s Agents to perform the covenants
contained in this paragraph.   “Tenant’s Agents” shall be defined to include
Tenant’s officers, employees, agents, contractors, invitees, customers and
subcontractors.  Costs incurred by Landlord pursuant to this Article shall
constitute Operating Expenses, unless such costs are incurred due in whole or in
part to any act, neglect, fault or omissions of Tenant or its employees, agents,
contractors or invitees, in which case Tenant shall pay to Landlord the cost of
such repairs and maintenance.
 
18.3.        Tenant shall maintain sightly screens, barricades or enclosures
around any waste or storage areas and take all reasonable precautions to insure
that the drainage facilities of the roof are not clogged and are in good and
operable condition at all times.
 
18.4.        There shall be no abatement of Rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Premises, or in or to improvements, fixtures, equipment and personal property
therein.
 
18.5.        Except as set forth in Section 18.1, during the Term, Landlord
shall not be required to maintain or make any repairs or replacements of any
nature or description whatsoever to the Premises.  Landlord shall not be liable
for any failure to make any repairs or to perform any maintenance that is an
obligation of Landlord unless such failure shall persist for an unreasonable
time after Tenant provides Landlord with written notice of the need of such
repairs or maintenance. Tenant hereby expressly waives the right to make repairs
at the expense of Landlord as provided for in any Applicable Laws in effect at
the time of execution of this Lease, or in any other Applicable Laws that may
hereafter be enacted, and waives its rights under Applicable Laws relating to a
landlord’s duty to maintain its premises in a tenantable condition.
 
 
22

--------------------------------------------------------------------------------

 
 
18.6.        Notwithstanding the foregoing, if Tenant shall fail, after
reasonable notice, to maintain or to commence and thereafter to proceed with
diligence to make any repair required of it pursuant to the terms of this Lease,
Landlord, without being under any obligation to do so and without thereby
waiving such default by Tenant, may so maintain or make such repair and may
charge Tenant for the costs thereof.  Any expense reasonably incurred by
Landlord in connection with the making of such repairs may be billed by Landlord
to Tenant monthly or, at Landlord’s option, immediately, and shall be due and
payable within ten (10) days after such billing or, at Landlord’s option, may be
deducted from the Security Deposit.
 
18.7.        Landlord and Landlord’s agents shall have the right to enter upon
the Premises or any portion thereof for the purposes of performing any repairs
or maintenance Landlord is permitted to make pursuant to this Lease, and of
ascertaining the condition of the Premises or whether Tenant is observing and
performing Tenant’s obligations hereunder, all without unreasonable interference
from Tenant or Tenant’s Agents.  Except for emergency maintenance or repairs,
the right of entry contained in this paragraph shall be exercisable at
reasonable times, at reasonable hours and on reasonable notice.
 
18.8.        Except for services of Landlord, if any, required by Section 18.1,
Tenant shall at Tenant’s sole cost and expense maintain and keep the Premises
and every part thereof in good condition and repair, damage thereto from
ordinary wear and tear and casualty and condemnation excepted.  Tenant shall,
upon the expiration or sooner termination of the Term, surrender the Premises to
Landlord in as good a condition as when received, ordinary wear and tear
excepted; and shall, at Landlord’s request, remove all telephone and data
systems, wiring and equipment from the Premises, and repair any damage to the
Premises caused thereby.  Landlord shall have no obligation to alter, remodel,
improve, repair, decorate or paint the Premises or any part thereof, other than
pursuant to the terms and provisions of the Work Letter.
 
18.9.        If any excavation shall be made upon land adjacent to or under the
Building, or shall be authorized to be made, Tenant shall, after at least thirty
(30) days advance written notice from Landlord, afford to the person causing or
authorized to cause such excavation, license to enter the Premises for the
purpose of performing such work as said person shall deem necessary or desirable
to preserve and protect the Building from injury or damage and to support the
same by proper foundations, without any claim for damages or liability against
Landlord and without reducing or otherwise affecting Tenant’s obligations under
this Lease.
 
18.10.      This Article relates to repairs and maintenance arising in the
ordinary course of operation of the Building and the Project.  In the event of a
casualty described in Article 24, Article 24 shall apply in lieu of this
Article.  In the event of eminent domain, Article 25 shall apply in lieu of this
Article.
 
19.          Liens.
 
19.1.        Subject to the immediately succeeding sentence, Tenant shall keep
the Premises, and the Project free from any liens arising out of work performed,
materials furnished or obligations incurred by Tenant.  Tenant further covenants
and agrees that any mechanic’s lien filed against the Premises or the Project
for work claimed to have been done for, or materials claimed to have been
furnished to, shall be discharged or bonded by Tenant within ten (10) days after
the filing thereof, at Tenant’s sole cost and expense.
 
 
23

--------------------------------------------------------------------------------

 
 
19.2.        Should Tenant fail to discharge or bond against any lien of the
nature described in Section 19.1, Landlord may, following two (2) business days
written notice to Tenant, at Landlord’s election, pay such claim or post a bond
or otherwise provide security to eliminate the lien as a claim against title,
and Tenant shall immediately reimburse Landlord for the costs thereof as
Additional Rent.  Tenant shall indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any Claims arising from any such liens,
including any administrative, court or other legal proceedings related to such
liens.
 
19.3.        In the event that Tenant leases or finances the acquisition of
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant warrants that
any Uniform Commercial Code financing statement shall, upon its face or by
exhibit thereto, indicate that such financing statement is applicable only to
removable personal property of Tenant located within the Premises.  In no event
shall the address of the Premises or the Project be furnished on a financing
statement without qualifying language as to applicability of the lien only to
removable personal property located in an identified suite leased by
Tenant.  Should any holder of a financing statement record or place of record a
financing statement that appears to constitute a lien against any interest of
Landlord or against equipment that may be located other than within an
identified suite leased by Tenant, Tenant shall, within ten (10) days after
filing such financing statement, cause (a) a copy of the Lender security
agreement or other documents to which the financing statement pertains to be
furnished to Landlord to facilitate Landlord’s ability to demonstrate that the
lien of such financing statement is not applicable to Landlord’s interest and
(b) Tenant’s Lender to amend such financing statement and any other documents of
record to clarify that any liens imposed thereby are not applicable to any
interest of Landlord in the Premises or the Project.
 
20.          Estoppel Certificate.  Tenant shall, within ten (10) days of
receipt of written notice from Landlord, execute, acknowledge and deliver a
statement in writing substantially in the form attached to this Lease as Exhibit
I, or on any other form reasonably requested by a proposed Lender or purchaser,
(a) certifying that this Lease is unmodified and in full force and effect (or,
if modified, stating the nature of such modification and certifying that this
Lease as so modified is in full force and effect) and the dates to which rental
and other charges are paid in advance, if any, (b) acknowledging that there are
not, to Tenant’s knowledge, any uncured defaults on the part of Landlord
hereunder, or specifying such defaults if any are claimed, and (c) setting forth
such further information with respect to this Lease or the Premises as may be
requested thereon.  Any such statement may be relied upon by any prospective
purchaser or encumbrancer of all or any portion of the real property of which
the Premises are a part.  Tenant’s failure to deliver such statement within such
the prescribed time shall, at Landlord’s option, constitute a Default (as
defined below) under this Lease, and, in any event, shall be binding upon Tenant
that the Lease is in full force and effect and without modification except as
may be represented by Landlord in any certificate prepared by Landlord and
delivered to Tenant for execution.
 
 
24

--------------------------------------------------------------------------------

 
 
21.          Hazardous Materials.
 
21.1.        Tenant shall not cause or permit any Hazardous Materials (as
defined below) to be brought upon, kept or used in or about the Premises or the
Project in violation of Applicable Laws by Tenant or its employees, agents,
contractors or invitees.  If Tenant breaches such obligation, or if the presence
of Hazardous Materials as a result of such a breach results in contamination of
the Project, any portion thereof, or any adjacent property, or if contamination
of the Project, any portion thereof, or any adjacent property by Hazardous
Materials otherwise occurs during the Term or any extension or renewal hereof or
holding over hereunder, then  Tenant shall indemnify, save, defend (at
Landlord’s option and with counsel reasonably acceptable to Landlord) and hold
the Landlord Indemnitees harmless from and against any and all Claims, including
(a) diminution in value of the Project or any portion thereof, (b) damages for
the loss or restriction on use of rentable or usable space or of any amenity of
the Project, (c) damages arising from any adverse impact on marketing of space
in the Project or any portion thereof and (d) sums paid in settlement of Claims
that arise during or after the Term as a result of such breach or
contamination.  This indemnification by Tenant includes costs incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work required by any Governmental Authority because of
Hazardous Materials present in the air, soil or groundwater above, on or under
or about the Project.  Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Project, any portion thereof or
any adjacent property caused or permitted by Tenant results in any contamination
of the Project, any portion thereof or any adjacent property, then Tenant shall
promptly take all actions at its sole cost and expense as are necessary to
return the Project, any portion thereof or any adjacent property to its
respective condition existing prior to the time of such contamination; provided
that Landlord’s written approval of such action shall first be obtained, which
approval Landlord shall not unreasonably withhold; and provided, further, that
it shall be reasonable for Landlord to withhold its consent if such actions
could have a material adverse long-term or short-term effect on the Project, any
portion thereof or any adjacent property.
 
21.2.        Landlord acknowledges that it is not the intent of this Article to
prohibit Tenant from operating its business for the Permitted Use.  Tenant may
operate its business according to the custom of Tenant’s industry so long as the
use or presence of Hazardous Materials is strictly and properly monitored in
accordance with Applicable Laws.  As a material inducement to Landlord to allow
Tenant to use Hazardous Materials in connection with its business, Tenant agrees
to deliver to Landlord prior to the Term Commencement Date a list identical to
that which Tenant is obligated to provide to the Hayward, CA Municipality
identifying each type of Hazardous Material to be present at the Project and
setting forth any and all governmental approvals or permits required in
connection with the presence of such Hazardous Material at the Project (the
“Hazardous Materials List”).  Tenant shall deliver to Landlord an updated
Hazardous Materials List on the same schedule and in the same format as required
by the Hayward, CA Municipality.  Tenant shall deliver to Landlord true and
correct copies of the following documents (hereinafter referred to as the
“Documents”) relating to the handling, storage, disposal and emission of
Hazardous Materials prior to the Term Commencement Date or, if unavailable at
that time, concurrently with the receipt from or submission to any Governmental
Authority, including the Hayward, CA Municipality:  permits; approvals; reports
and correspondence; storage and management plans; notices of violations of
Applicable Laws; plans relating to the installation of any storage tanks to be
installed in, on, under or about the Project (provided that installation of
storage tanks shall only be permitted after Landlord has given Tenant its
written consent to do so, which consent Landlord may withhold in its sole and
absolute discretion); and all closure plans or any other documents required by
any and all Governmental Authorities for any storage tanks installed in, on,
under or about the Project for the closure of any such storage tanks.  Tenant
shall not be required, however, to provide Landlord with any portion of the
Documents containing information of a proprietary nature, which Documents, in
and of themselves, do not contain a reference to any Hazardous Materials or
activities related to Hazardous Materials.
 
 
25

--------------------------------------------------------------------------------

 
 
21.3.        Notwithstanding the provisions of Sections 21.1 21.2 or 21.9, if
(a) Tenant or any proposed transferee, assignee or sublessee of Tenant has been
required by any prior landlord, Lender or Governmental Authority to take
material remedial action in connection with Hazardous Materials contaminating a
property if the contamination resulted from such party’s action or omission or
use of the property in question or (b) Tenant or any proposed transferee,
assignee or sublessee is subject to a material enforcement order issued by any
Governmental Authority in connection with the use, disposal or storage of
Hazardous Materials, then Landlord shall have the right to terminate this Lease
in Landlord’s sole and absolute discretion (with respect to any such matter
involving Tenant), and it shall not be unreasonable for Landlord to withhold its
consent to any proposed transfer, assignment or subletting (with respect to any
such matter involving a proposed transferee, assignee or sublessee).
 
21.4.        At any time, and from time to time,  prior to the expiration of the
Term, Landlord shall have the right to conduct appropriate tests of the Project
or any portion thereof to demonstrate that Hazardous Materials are present or
that contamination has occurred due to Tenant or Tenant’s employees, agents,
contractors or invitees.  Tenant shall pay all reasonable costs of such tests if
such tests reveal that Hazardous Materials exist at the Project in violation of
this Lease.
 
21.5.        If underground or other storage tanks storing Hazardous Materials
installed or utilized by Tenant are located on the Premises or are hereafter
placed on the Premises by any party if such storage tanks are utilized by
Tenant, then Tenant shall monitor the storage tanks, maintain appropriate
records, implement reporting procedures, properly close any underground storage
tanks, and take or cause to be taken all other steps necessary or required under
the Applicable Laws.
 
21.6.        Tenant shall promptly report to Landlord any actual or suspected
presence of mold or water intrusion at the Premises.
 
21.7.        Tenant’s obligations under this Article shall survive the
expiration or earlier termination of the Lease.  During any period of time
needed by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials, Tenant shall be
deemed a holdover tenant and subject to the provisions of Article 27 below.
 
 
26

--------------------------------------------------------------------------------

 


 
21.8.        As used herein, the term “Hazardous Material” means any hazardous
or toxic substance, material or waste that is or becomes regulated by any
Governmental Authority.
 
22.          Odors and Exhaust.  Tenant acknowledges that Landlord would not
enter into this Lease with Tenant unless Tenant assured Landlord that under no
circumstances will any other occupants of the Project (including persons legally
present in any outdoor areas of the Project) be subjected to an Odor Nuisance
(as defined below), and that the Premises and the Project will not be damaged by
any exhaust, in each case from Tenant’s operations.  Landlord and Tenant
therefore agree as follows:
 
22.1.        Tenant shall not cause or permit (or conduct any activities that
would cause) an Odor Nuisance.  For purposes of this Article 22, an “Odor
Nuisance” means any release of any offensive or noxious odors or fumes from the
Premises, which release either creates a nuisance or adversely impacts any
portion of the Building, the Project or the use of any portion of the Project by
other tenants.
 
22.2.        If the Premises has a ventilation system that, in Landlord’s
judgment, is adequate, suitable, and appropriate to vent the Premises in a
manner that does not create an Odor Nuisance, Tenant shall vent the Premises
through such system.  If Landlord at any time determines that any existing
ventilation system is inadequate, or if no ventilation system exists, Tenant
shall in compliance with Applicable Laws vent all fumes and odors from the
Premises (and remove odors from Tenant’s exhaust stream) as Landlord
requires.  The placement and configuration of all ventilation exhaust pipes,
louvers and other equipment shall be subject to Landlord’s approval.  Tenant
acknowledges Landlord’s legitimate desire to maintain the Project (indoor and
outdoor areas) in a manner free of any Odor Nuisance and Landlord may require
Tenant to abate any such Odor Nuisance in a manner that goes beyond the
requirements of Applicable Laws.
 
22.3.        Tenant shall, at Tenant’s sole cost and expense, provide odor
eliminators and other devices (such as filters, air cleaners, scrubbers and
whatever other equipment may in Landlord’s judgment be necessary or appropriate
from time to time) to completely remove, eliminate and abate any Odor Nuisance
in Tenant’s exhaust stream that, in Landlord’s judgment, emanate from Tenant’s
Premises.  Any work Tenant performs under this Section shall constitute
Alterations.
 
22.4.        Tenant’s responsibility to remove, eliminate and abate any Odor
Nuisance shall continue throughout the Term.  Landlord’s approval of the Tenant
Improvements shall not preclude Landlord from requiring additional measures to
eliminate any Odor Nuisance (as Landlord may designate in Landlord’s
discretion).  Tenant shall install additional equipment as Landlord requires
from time to time under the preceding sentence.  Such installations shall
constitute Alterations.
 
22.5.        If Tenant fails to install satisfactory odor control equipment
within ten (10) business days after Landlord’s demand made at any time, then
Landlord may, without limiting Landlord’s other rights and remedies, require
Tenant to cease and suspend any operations in the Premises that, in Landlord’s
determination, cause odors, fumes or exhaust.  For example, if Landlord
determines that Tenant’s production of a certain type of product causes odors,
fumes or exhaust, and Tenant does not install satisfactory odor control
equipment within ten (10) business days after Landlord’s request, then Landlord
may require Tenant to stop producing such type of product in the Premises unless
and until Tenant has installed odor control equipment satisfactory to Landlord.
 
 
27

--------------------------------------------------------------------------------

 
 
23.          Insurance; Waiver of Subrogation.
 
23.1.        Landlord shall maintain insurance for the Building and the Project
in amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns) or such lesser coverage as Landlord may
elect, provided that such coverage shall not be less than ninety percent (90%)
of such full replacement cost or the amount of such insurance Landlord’s Lender,
if any, requires Landlord to maintain, providing protection against any peril
generally included within the classification “Fire and Extended Coverage,”
together with insurance against sprinkler damage (if applicable), vandalism and
malicious mischief.  Landlord, subject to availability thereof, shall further
insure, if Landlord deems it appropriate, coverage against flood, environmental
hazard, earthquake, loss or failure of building equipment, rental loss during
the period of repairs or rebuilding, workmen’s compensation insurance and
fidelity bonds for employees employed to perform services.  Notwithstanding the
foregoing, Landlord may, but shall not be deemed required to, provide insurance
for any improvements installed by Tenant or that are in addition to the standard
improvements customarily furnished by Landlord, without regard to whether or not
such are made a part of or are affixed to the Building.
 
23.2.        In addition, Landlord shall carry public liability insurance with a
single limit of not less than Five Million Dollars ($5,000,000) for death or
bodily injury, or property damage with respect to the Project.
 
23.3.        Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date or the date of occupancy,
whichever occurs first, and continuing throughout the Term (and occupancy by
Tenant, if any, after termination of this Lease) comprehensive public liability
insurance with limits of not less than Five Million Dollars ($5,000,000) per
occurrence for death or bodily injury and for property damage with respect to
the Premises (including $100,000 fire legal liability (each loss)).
 
23.4.        The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc.  and their respective officers, directors, employees, agents,
general partners, members, subsidiaries, affiliates and Lenders (“Landlord
Parties”) as additional insureds.  Said insurance shall be with companies
authorized to do business in the state in which the Project is located and
having a rating of not less than policyholder rating of A and financial category
rating of at least Class XII in “Best’s Insurance Guide.”  Tenant shall obtain
for Landlord from the insurance companies or cause the insurance companies to
furnish certificates of coverage to Landlord.  No such policy shall be
cancelable or subject to reduction of coverage or other modification or
cancellation except after thirty (30) days’ prior written notice to Landlord
from the insurer (except in the event of non-payment of premium, in which case
ten (10) days written notice shall be given).  All such policies shall be
written as primary policies, not contributing with and not in excess of the
coverage that Landlord may carry.  Tenant’s policy may be a “blanket policy”
that specifically provides that the amount of insurance shall not be prejudiced
by other losses covered by the policy.  Tenant shall, at least twenty (20) days
prior to the expiration of such policies, furnish Landlord with renewals or
binders.  Tenant agrees that if Tenant does not take out and maintain such
insurance, Landlord may (but shall not be required to) procure said insurance on
Tenant’s behalf and at its cost to be paid by Tenant as Additional Rent.
 
 
28

--------------------------------------------------------------------------------

 
 
23.5.        Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant’s business or any loss of income therefrom,
relative to such damage, all as more particularly set forth within this
Lease.  Tenant shall, at Tenant’s sole cost and expense, carry such insurance as
Tenant desires for Tenant’s protection with respect to personal property of
Tenant or business interruption.
 
23.6.        In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building, the Property or the Project, (b) the landlord under any lease
whereunder Landlord is a tenant of the Property if the interest of Landlord is
or shall become that of a tenant under a ground lease rather than that of a fee
owner and (c) any management company retained by Landlord to manage the Project.
 
23.7.        Landlord and Tenant each hereby waive any and all rights of
recovery against the other or against the officers, directors, employees,
agents, general partners, members, subsidiaries, affiliates and Lenders of the
other on account of loss or damage occasioned by such waiving party or its
property or the property of others under such waiving party’s control, in each
case to the extent that such loss or damage is insured against under any fire
and extended coverage insurance policy that either Landlord or Tenant may have
in force at the time of such loss or damage.  Such waivers shall continue so
long as their respective insurers so permit.  Any termination of such a waiver
shall be by written notice to the other party, containing a description of the
circumstances hereinafter set forth in this Section.  Landlord and Tenant, upon
obtaining the policies of insurance required or permitted under this Lease,
shall give notice to the insurance carrier or carriers that the foregoing mutual
waiver of subrogation is contained in this Lease.  If such policies shall not be
obtainable with such waiver or shall be so obtainable only at a premium over
that chargeable without such waiver, then the party seeking such policy shall
notify the other of such conditions, and the party so notified shall have ten
(10) days thereafter to either (a) procure such insurance with companies
reasonably satisfactory to the other party or (b) agree to pay such additional
premium (in Tenant’s case, in the proportion that the area of the Premises bears
to the insured area).  If the parties do not accomplish either (a) or (b), then
this Section shall have no effect during such time as such policies shall not be
obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium.  If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party.  If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section, shall
contravene Applicable Laws, then the liability of the party in question shall be
deemed not released but shall be secondary to the other party’s insurer.
 
 
29

--------------------------------------------------------------------------------

 
 
23.8.        Landlord may require insurance policy limits required under this
Lease to be raised to conform with requirements of Landlord’s Lender or to bring
coverage limits to levels then being required of new tenants leasing premises of
a size similar to the size of the Premises within the Project.
 
23.9.        Any costs incurred by Landlord pursuant to this Article shall
constitute a portion of Operating Expenses.
 
24.          Damage or Destruction.
 
24.1.        In the event of a partial destruction of (a) the Premises or (b)
Common Areas of the Project ((a) and (b) together, the “Affected Areas”) by fire
or other perils covered by extended coverage insurance not exceeding twenty-five
percent (25%) of the full insurable value thereof, and provided that (x) the
damage thereto is such that the Affected Areas may be repaired, reconstructed or
restored within a period of six (6) months from the date of the happening of
such casualty, (y) Landlord shall receive insurance proceeds sufficient to cover
the cost of such repairs (except for any deductible amount provided by
Landlord’s policy, which deductible amount, if paid by Landlord, shall
constitute an Operating Expense) and (z) such casualty was not intentionally
caused by Tenant or its employees, agents or contractors, then Landlord shall
commence and proceed diligently with the work of repair, reconstruction and
restoration of the Affected Areas and this Lease shall continue in full force
and effect.
 
24.2.        In the event of any damage to or destruction of the Building or the
Project other than as described in Section 24.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect.  If Landlord elects not
to repair the Building or the Project, as applicable, then this Lease shall
terminate as of the date of such damage or destruction.
 
24.3.        Landlord shall give written notice to Tenant within sixty (60) days
following the date of damage or destruction of its election not to repair,
reconstruct or restore the Building or the Project, as applicable.
 
24.4.        Upon any termination of this Lease under any of the provisions of
this Article, the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to
Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that, by their express terms,
survive the expiration or earlier termination hereof.
 
24.5.        In the event of repair, reconstruction and restoration as provided
in this Article, all Rent to be paid by Tenant under this Lease shall be abated
proportionately based on the extent to which Tenant’s use of the Premises is
impaired during the period of such repair, reconstruction or restoration, unless
Landlord provides Tenant with other space during the period of repair that, in
Tenant’s reasonable opinion, is suitable for the temporary conduct of Tenant’s
business; provided, however, that the amount of such abatement shall be reduced
by the proceeds of business interruption or loss of rental income insurance
actually received by Tenant with respect to the Premises.
 
 
30

--------------------------------------------------------------------------------

 
 
24.6.        Notwithstanding anything to the contrary contained in this Article,
should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that, at Landlord’s election, Landlord shall be
relieved of its obligation to make such repair, reconstruction or restoration.
 
24.7.        If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to (a) those portions of
the Premises that were originally provided at Landlord’s expense and (b) the
Common Area portion of the Affected Areas.  The repair, reconstruction or
restoration of improvements not originally provided by Landlord or at Landlord’s
expense shall be the obligation of Tenant.  In the event Tenant has elected to
upgrade certain improvements from the Building Standard, Landlord shall, upon
the need for replacement due to an insured loss, provide only the Building
Standard, unless Tenant again elects to upgrade such improvements and pay any
incremental costs related thereto, except to the extent that excess insurance
proceeds, if received, are adequate to provide such upgrades, in addition to
providing for basic repair, reconstruction and restoration of the Premises and
the Project.
 
24.8.        Notwithstanding anything to the contrary contained in this Article,
Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Article occurs during the last twenty-four (24) months of the Term or any
extension hereof, or to the extent that insurance proceeds are not available
therefor.
 
24.9.        Landlord’s obligation, should it elect or be obligated to repair or
rebuild, shall be limited to the Affected Areas.  Tenant shall, at its expense,
replace or fully repair all of Tenant’s personal property and any Alterations
installed by Tenant existing at the time of such damage or destruction.  If
Affected Areas are to be repaired in accordance with the foregoing, Landlord
shall make available to Tenant any portion of insurance proceeds it receives
that are allocable to the Alterations constructed by Tenant pursuant to this
Lease; provided Tenant is not then in default under this Lease, and subject to
the requirements of any Lender of Landlord.
 
25.          Eminent Domain.
 
25.1.        In the event (a) the whole of all Affected Areas or (b) such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises for the Permitted Use shall be taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
Tenant or Landlord may terminate this Lease effective as of the date possession
is required to be surrendered to said authority, except with regard to (y) items
occurring prior to the damage or destruction and (z) provisions of this Lease
that, by their express terms, survive the expiration or earlier termination
hereof.
 
 
31

--------------------------------------------------------------------------------

 
 
25.2.        In the event of a partial taking of (a) the Premises or the Project
or (b) drives, walkways or parking areas serving the Premises or the Project for
any public or quasi-public purpose by any lawful power or authority by exercise
of right of appropriation, condemnation, or eminent domain, or sold to prevent
such taking, then, without regard to whether any portion of the Premises
occupied by Tenant was so taken, Landlord may elect to terminate this Lease
(except with regard to (a) items occurring prior to the damage or destruction
and (b) provisions of this Lease that, by their express terms, survive the
expiration or earlier termination hereof) as of such taking if such taking is,
in Landlord’s sole opinion,  of a material nature such as to make it
uneconomical to continue use of the unappropriated portion for purposes of
renting office or laboratory space.
 
25.3.        Tenant shall be entitled to any award that is specifically awarded
as compensation for (a) the taking of Tenant’s personal property that was
installed at Tenant’s expense and (b) the costs of Tenant moving to a new
location.  Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.
 
25.4.        If, upon any taking of the nature described in this Article, this
Lease continues in effect, then Landlord shall promptly proceed to restore the
Affected Areas to substantially their same condition prior to such partial
taking.  To the extent such restoration is infeasible, as determined by Landlord
in its sole and absolute discretion, the Rent shall be decreased proportionately
to reflect the loss of any portion of the Premises no longer available to
Tenant.
 
26.          Surrender.
 
26.1.        At least ten (10) days prior to Tenant’s surrender of possession of
any part of the Premises, Tenant shall provide Landlord with (a) a facility
decommissioning and Hazardous Materials closure plan for the Premises (“Exit
Survey”) prepared by an independent third party reasonably acceptable to
Landlord, and (b) written evidence of all appropriate governmental releases
obtained by Tenant in accordance with Applicable Laws, including laws pertaining
to the surrender of the Premises. In addition, Tenant agrees to remain
responsible after the surrender of the Premises for the remediation of any
recognized environmental conditions set forth in the Exit Survey and compliance
with any recommendations set forth in the Exit Survey.  Tenant’s obligations
under this Section shall survive the expiration or earlier termination of the
Lease.
 
26.2.        No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless such surrender is
accepted in writing by Landlord.
 
26.3.        The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Property or the Project, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.
 
26.4.        The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Premises or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises or the Property and shall, at the option of
the successor to Landlord’s interest in the Premises or the Project, as
applicable, operate as an assignment of this Lease.
 
 
32

--------------------------------------------------------------------------------

 
 
27.          Holding Over.
 
27.1.        If, with Landlord’s prior written consent, Tenant holds possession
of all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) Base Rent in accordance with
Article 7 and (b) any amounts for which Tenant would otherwise be liable under
this Lease if the Lease were still in effect, including payments for Tenant’s
Pro Rata Share of Operating Expenses.  Any such month-to-month tenancy shall be
subject to every other term, covenant and agreement contained herein.
 
27.2.        Notwithstanding the foregoing, if Tenant remains in possession of
the Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Rent in effect during
the last thirty (30) days of the Term.  In addition, if Tenant remains in
possession of the Premises after the expiration or earlier termination of the
Term without Landlord’s prior written consent for a period of more than thirty
(30) days, Tenant shall be liable to Landlord for any and all damages suffered
by Landlord as a result of such holdover, including any lost rent or
consequential, special and indirect damages.
 
27.3.        Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.
 
27.4.        The foregoing provisions of this Article are in addition to and do
not affect Landlord’s right of reentry or any other rights of Landlord hereunder
or as otherwise provided by Applicable Laws.
 
28.          Indemnification and Exculpation.
 
28.1.        Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against any and all Claims arising from injury or
death to any person or damage to any property occurring within or about the
Premises, the Property or the Project arising directly or indirectly out of
Tenant’s or Tenant’s employees’, agents’, contractors’, invitees’, licensees’,
or sublessees’ use, presence in, or occupancy of the Premises or a breach or
default by Tenant in the performance of any of its obligations hereunder, except
to the extent caused by Landlord’s negligence or willful misconduct.
 
28.2.        Notwithstanding any provision of Section 28.1 to the contrary,
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including loss of records
kept by Tenant within the Premises and damage or losses caused by fire,
electrical malfunction, gas explosion or water damage of any type (including
broken water lines, malfunctioning fire sprinkler systems, roof leaks or
stoppages of lines), unless any such loss is due to Landlord’s willful disregard
of written notice by Tenant of need for a repair that Landlord is responsible to
make for an unreasonable period of time.  Tenant further waives any claim for
injury to Tenant’s business or loss of income relating to any such damage or
destruction of personal property as described in this Section.
 
 
33

--------------------------------------------------------------------------------

 
 
28.3.        Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Project, or of any other third
party.
 
28.4.        Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts.  Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a
criminal.  If Tenant desires protection against such criminal acts, then Tenant
shall, at Tenant’s sole cost and expense, obtain appropriate insurance coverage.
 
28.5.        Except as otherwise provided herein or as may be provided by law in
the event of Tenant’s breach of Article 21 or Section 26.1, in no event shall
either Landlord or Tenant be liable to the other for any consequential, special
or indirect damages arising out of this Lease.
 
28.6.        The provisions of this Article shall survive the expiration or
earlier termination of this Lease.
 
29.          Assignment or Subletting.
 
29.1.        Except as hereinafter expressly permitted, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises (each, a “Transfer”), without Landlord’s prior written
consent, which shall not be unreasonably withheld.  In no event shall Tenant
perform a Transfer to or with an entity that is a tenant at the Project or that
is in discussions or negotiations with Landlord or an affiliate of Landlord to
lease premises at the Project or a property owned by Landlord or an affiliate of
Landlord.
 
29.2.        In the event Tenant desires to effect a Transfer, then, at least
thirty (30) but not more than ninety (90) days prior  to the date when Tenant
desires the assignment or sublease to be effective (the “Transfer Date”), Tenant
shall provide written notice to Landlord (the “Transfer Notice”) containing
information (including references) concerning the character of the proposed
transferee, assignee or sublessee; the Transfer Date; any ownership or
commercial relationship between Tenant and the proposed transferee, assignee or
sublessee; and the consideration and all other material terms and conditions of
the proposed Transfer, all in such detail as Landlord shall reasonably require.
 
 
34

--------------------------------------------------------------------------------

 
 
29.3.        Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to (a) the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), (b) any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises and (c) Landlord’s desire
to exercise its rights under Section 29.8 to cancel this Lease.  In no event
shall Landlord be deemed to be unreasonable for declining to consent to a
Transfer to a transferee, assignee or sublessee of poor reputation, lacking
financial qualifications or seeking a change in the Permitted Use, or
jeopardizing directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Internal Revenue Code of
1986 (as the same may be amended from time to time, the “Revenue
Code”).  Notwithstanding anything contained in this Lease to the contrary, (w)
no Transfer shall be consummated on any basis such that the rental or other
amounts to be paid by the occupant, assignee, manager or other transferee
thereunder would be based, in whole or in part, on the income or profits derived
by the business activities of such occupant, assignee, manager or other
transferee; (x) Tenant shall not furnish or render any services to an occupant,
assignee, manager or other transferee with respect to whom transfer
consideration is required to be paid, or manage or operate the Premises or any
capital additions so transferred, with respect to which transfer consideration
is being paid; (y) Tenant shall not consummate a Transfer with any person in
which Landlord owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Revenue
Code); and (z) Tenant shall not consummate a Transfer with any person or in any
manner that could cause any portion of the amounts received by Landlord pursuant
to this Lease or any sublease, license or other arrangement for the right to
use, occupy or possess any portion of the Premises to fail to qualify as “rents
from real property” within the meaning of Section 856(d) of the Revenue Code, or
any similar or successor provision thereto or which could cause any other income
of Landlord to fail to qualify as income described in Section 856(c)(2) of the
Revenue Code.
 
29.4.        As conditions precedent to Tenant subleasing the Premises or to
Landlord considering a request by Tenant to Tenant’s transfer of rights or
sharing of the Premises, Landlord may require any or all of the following:
 
(a)           Tenant shall remain fully liable under this Lease during the
unexpired Term;
 
(b)           Tenant shall reimburse Landlord for Landlord’s actual costs and
expenses, including reasonable attorneys’ fees, charges and disbursements
incurred in connection with the review, processing and documentation of such
request (not to exceed Two Thousand Dollars ($2,000.00));
 
(c)           If Tenant’s transfer of rights or sharing of the Premises provides
for the receipt by, on behalf of or on account of Tenant of any consideration of
any kind whatsoever (including a premium rental for a sublease or lump sum
payment for an assignment, but excluding Tenant’s reasonable costs in marketing
and subleasing the Premises) in excess of the rental and other charges due to
Landlord under this Lease, Tenant shall pay fifty percent (50%) of all of such
excess to Landlord, after making deductions for any reasonable marketing
expenses, tenant improvement funds expended by Tenant, alterations, cash
concessions, brokerage commissions, attorneys’ fees and free rent actually paid
by Tenant.  If said consideration consists of cash paid to Tenant, payment to
Landlord shall be made upon receipt by Tenant of such cash payment;
 
(d)           The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason; provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;
 
 
35

--------------------------------------------------------------------------------

 
 
(e)           Landlord’s consent to any such Transfer shall be effected on (tom)
Landlord’s forms;
 
(f)            Tenant shall not then be in default hereunder in any respect;
 
(g)           Such proposed transferee, assignee or sublessee’s use of the
Premises shall be the same as the Permitted Use;
 
(h)           Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord’s written consent to the same;
 
(i)            Tenant shall pay all transfer and other taxes (including interest
and penalties) assessed or payable for any Transfer;
 
(j)            Landlord’s consent (or waiver of its rights) for any Transfer
shall not waive Landlord’s right to consent to any later Transfer;
 
(k)           Tenant shall deliver to Landlord one executed copy of any and all
written instruments evidencing or relating to the Transfer; and
 
(l)            A list of Hazardous Materials (as defined in Section 21.7),
certified by the proposed transferee, assignee or sublessee to be true and
correct, that the proposed transferee, assignee or sublessee intends to use or
store in the Premises.  Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 21.2.
 
29.5.        Any Transfer that is not in compliance with the provisions of this
Article shall be void and shall, at the option of Landlord, terminate this
Lease.
 
29.6.        The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.
 
29.7.        Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant.  The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.
 
 
36

--------------------------------------------------------------------------------

 
 
29.8.        If Tenant delivers to Landlord a Transfer Notice indicating a
desire to transfer this Lease to a proposed transferee, assignee or sublessee
other than as provided within Section 29.4, then Landlord shall have the option,
exercisable by giving notice to Tenant at any time within ten (10) days after
Landlord’s receipt of such Transfer Notice, to terminate this Lease as of the
date specified in the Transfer Notice as the Transfer Date, except for those
provisions that, by their express terms, survive the expiration or earlier
termination hereof.  If Landlord exercises such option, then Tenant shall have
the right to withdraw such Transfer Notice by delivering to Landlord written
notice of such election within five (5) days after Landlord’s delivery of notice
electing to exercise Landlord’s option to terminate this Lease.  In the event
Tenant withdraws the Transfer Notice as provided in this Section, this Lease
shall continue in full force and effect.  No failure of Landlord to exercise its
option to terminate this Lease shall be deemed to be Landlord’s consent to a
proposed Transfer.
 
29.9.        If Tenant sublets the Premises or any portion thereof, Tenant
hereby immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and Landlord (or a
receiver for Tenant appointed on Landlord’s application) may collect such rent
and apply it toward Tenant’s obligations under this Lease; provided that, until
the occurrence of a Default (as defined below) by Tenant, Tenant shall have the
right to collect such rent.
 
30.          Subordination and Attornment.
 
30.1.        This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Premises or the Project and to all advances made or
hereafter to be made upon the security thereof without the necessity of the
execution and delivery of any further instruments on the part of Tenant to
effectuate such subordination.
 
30.2.        Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord.  If any such
mortgagee, beneficiary or landlord under a lease wherein Landlord is tenant
(each, a “Mortgagee”) so elects, however, this Lease shall be deemed prior in
lien to any such lease, mortgage, or deed of trust upon or including the
Premises regardless of date and Tenant shall execute a statement in writing to
such effect at Landlord’s request.  If Tenant fails to execute any document
required from Tenant under this Section within ten (10) days after written
request therefor, Tenant hereby constitutes and appoints Landlord or its special
attorney-in-fact to execute and deliver any such document or documents in the
name of Tenant.  Such power is coupled with an interest and is irrevocable.
 
30.3.        Upon written request of Landlord and opportunity for Tenant to
review, Tenant agrees to execute any Lease amendments not materially altering
the terms of this Lease, if required by a mortgagee or beneficiary of a deed of
trust encumbering real property of which the Premises constitute a part incident
to the financing of the real property of which the Premises constitute a part.
 
 
37

--------------------------------------------------------------------------------

 
 
30.4.        In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by Landlord covering the Premises, Tenant shall at the election of the
purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as Landlord under this Lease.
 
31.          Defaults and Remedies.
 
31.1.        Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain.  Such
costs include processing and accounting charges and late charges that may be
imposed on Landlord by the terms of any mortgage or trust deed covering the
Premises.  Therefore, if any installment of Rent due from Tenant is not received
by Landlord within three (3) days after the date such payment is due, Tenant
shall pay to Landlord (a) an additional sum of six percent (6%) of the overdue
Rent as a late charge plus (b) interest at an annual rate (the “Default Rate”)
equal to the lesser of (a) twelve percent (12%) and (b) the highest rate
permitted by Applicable Laws.  The parties agree that this late charge
represents a fair and reasonable estimate of the costs that Landlord shall incur
by reason of late payment by Tenant and shall be payable as Additional Rent to
Landlord due with the next installment of Rent or within five (5) business days
after Landlord’s demand, whichever is earlier.  Landlord’s acceptance of any
Additional Rent (including a late charge or any other amount hereunder) shall
not be deemed an extension of the date that Rent is due or prevent Landlord from
pursuing any other rights or remedies under this Lease, at law or in equity.
 
31.2.        No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law.  If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.
 
31.3.        If Tenant fails to pay any sum of money required to be paid by it
hereunder, or shall fail to perform any other act on its part to be performed
hereunder, in each case within the applicable cure period (if any) described in
Section 31.4, then Landlord may, without waiving or releasing Tenant from any
obligations of Tenant, but shall not be obligated to, make such payment or
perform such act; provided that such failure by Tenant unreasonably interfered
with the use of the Project by any other tenant or with the efficient operation
of the Premises or the Project, or resulted or could have resulted in a
violation of Applicable Laws or the cancellation of an insurance policy
maintained by Landlord.  Notwithstanding the foregoing, in the event of an
emergency, Landlord shall have the right to enter the Premises and act in
accordance with its rights as provided elsewhere in this Lease.  In addition to
the late charge described in Section 31.1, Tenant shall pay to Landlord as
Additional Rent all sums so paid or incurred by Landlord, together with interest
at the Default Rate, computed from the date such sums were paid or incurred.
 
 
38

--------------------------------------------------------------------------------

 
 
31.4.        The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:
 
(a)           Tenant abandons or vacates the Premises;
 
(b)           Tenant fails to make any payment of Rent, as and when due, or to
satisfy its obligations under Article 19, where such failure shall continue for
a period of three (3) days after written notice thereof from Landlord to Tenant;
 
(c)           Tenant fails to observe or perform any obligation or covenant
contained herein (other than described in Subsections 31.4(a) and 31.4(b)) to be
performed by Tenant, where such failure continues for a period of ten (10) days
after written notice thereof from Landlord to Tenant; provided that, if the
nature of Tenant’s default is such that it reasonably requires more than ten
(10) days to cure, Tenant shall not be deemed to be in Default if Tenant
commences such cure within said ten (10) day period and thereafter diligently
prosecute the same to completion; and provided, further, that such cure is
completed no later than thirty (30) days after Tenant’s receipt of written
notice from Landlord;
 
(d)           Tenant makes an assignment for the benefit of creditors;
 
(e)           A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;
 
(f)            Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (as the same may be amended from time
to time, the “Bankruptcy Code”) or an order for relief is entered against Tenant
pursuant to a voluntary or involuntary proceeding commenced under any chapter of
the Bankruptcy Code;
 
(g)           Any involuntary petition is filed against Tenant under any chapter
of the Bankruptcy Code and is not dismissed within one hundred twenty (120)
days;
 
(h)           Tenant fails to deliver an estoppel certificate in accordance with
Article 20; or
 
(i)            Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.
 
Notices given under this Section shall specify the alleged default and shall
demand that Tenant perform the provisions of this Lease or pay the Rent that is
in arrears, as the case may be, within the applicable period of time, or quit
the Premises.  No such notice shall be deemed a forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.
 
 
39

--------------------------------------------------------------------------------

 
 


31.5.        In the event of a Default by Tenant, and at any time thereafter,
with or without notice or demand and without limiting Landlord in the exercise
of any right or remedy that Landlord may have, Landlord have the right to do any
or all of the following:
 
(a)           Halt any Tenant Improvements and Alterations and order Tenant’s
contractors, subcontractors, consultants, designers and material suppliers to do
stop work;
 
(b)           Terminate Tenant’s right to possession of the Premises by written
notice to Tenant or by any lawful means, in which case Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby; and
 
(c)           Terminate this Lease, in which event Tenant shall immediately
surrender possession of the Premises to Landlord.  In such event, Landlord shall
have the immediate right to re-enter and remove all persons and property, and
such property may be removed and stored in a public warehouse or elsewhere at
the cost and for the account of Tenant, all without service of notice or resort
to legal process and without being deemed guilty of trespass or becoming liable
for any loss or damage that may be occasioned thereby.  In the event that
Landlord shall elect to so terminate this Lease, then Landlord shall be entitled
to recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including:
 
(i)           The worth at the time of award of any unpaid Rent that had accrued
at the time of such termination; plus
 
(ii)           The worth at the time of award of the amount by which the unpaid
Rent that would have accrued during the period commencing with termination of
the Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant proves to Landlord’s
reasonable satisfaction could have been reasonably avoided; plus
 
(iii)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds that portion of
the loss of Landlord’s rental income from the Premises that Tenant proves to
Landlord’s reasonable satisfaction could have been reasonably avoided; plus
 
(iv)          Any other amount necessary to compensate Landlord for all the
detriment caused by Tenant’s failure to perform its obligations under this Lease
or that in the ordinary course of things would be likely to result therefrom,
including the cost of restoring the Premises to the condition required under the
terms of this Lease, including any rent payments not otherwise chargeable to
Tenant (e.g., during any “free” rent period or rent holiday); plus
 
 
40

--------------------------------------------------------------------------------

 
 
(v)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Laws.
 
As used in Subsections 31.5(c)(i) and 31.5(c)(ii), “worth at the time of award”
shall be computed by allowing interest at the Default Rate.  As used in
Subsection 31.5(c)(iii), the “worth at the time of the award” shall be computed
by taking the present value of such amount, using the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one (1)
percentage point.
 
31.6.        In addition to any other remedies available to Landlord at law or
in equity and under this Lease, Landlord shall have the remedy described in
California Civil Code Section 1951.4 and may continue this Lease in effect after
Tenant’s Default and abandonment and recover Rent as it becomes due, provided
Tenant has the right to sublet or assign, subject only to reasonable
limitations.  In addition, Landlord shall not be liable in any way whatsoever
for its failure or refusal to relet the Premises.  For purposes of this Section,
the following acts by Landlord will not constitute the termination of Tenant’s
right to possession of the Premises:
 
(a)           Acts of maintenance or preservation or efforts to relet the
Premises, including alterations, remodeling, redecorating, repairs, replacements
or painting as Landlord shall consider advisable for the purpose of reletting
the Premises or any part thereof; or
 
(b)           The appointment of a receiver upon the initiative of Landlord to
protect Landlord’s interest under this Lease or in the Premises.
 
Notwithstanding the foregoing, in the event of a Default by Tenant, Landlord may
elect at any time to terminate this Lease and to recover damages to which
Landlord is entitled.
 
31.7.        If Landlord does not elect to terminate this Lease as provided in
Section 31.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease.  At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.
 
31.8.        In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name.  Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant.  The proceeds of any such reletting shall be applied as follows:
 
(a)           First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including storage charges or brokerage
commissions owing from Tenant to Landlord as the result of such reletting;
 
(b)           Second, to the payment of the costs and expenses of reletting the
Premises, including (i) alterations and repairs that Landlord deems reasonably
necessary and advisable and (ii) reasonable attorneys’ fees, charges and
disbursements incurred by Landlord in connection with the retaking of the
Premises and such reletting;
 
 
41

--------------------------------------------------------------------------------

 
 
(c)           Third, to the payment of Rent and other charges due and unpaid
hereunder; and
 
(d)           Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.
 
31.9.       All of Landlord’s rights, options and remedies hereunder shall be
construed and held to be nonexclusive and cumulative.  Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this
Lease.  No waiver of any default of Tenant hereunder shall be implied from any
acceptance by Landlord of any Rent or other payments due hereunder or any
omission by Landlord to take any action on account of such default if such
default persists or is repeated, and no express waiver shall affect defaults
other than as specified in said waiver.
 
31.10.      Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that shall arise based upon events that occurred
prior to the later to occur of (i) the date of Lease termination or (ii) the
date Tenant surrenders possession of the Premises.
 
31.11.      To the extent permitted by Applicable Laws, Tenant waives any and
all rights of redemption granted by or under any present or future Applicable
Laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.
 
31.12.      Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event shall such failure continue for more than thirty (30) days after
written notice from Tenant specifying the nature of Landlord’s failure;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.  In no event
shall Tenant have the right to terminate or cancel this Lease or to withhold or
abate rent or to set off any Claims against Rent as a result of any default or
breach by Landlord of any of its covenants, obligations, representations,
warranties or promises hereunder, except as may otherwise be expressly set forth
in this Lease.
 
31.13.      In the event of any default by Landlord, Tenant shall give notice by
registered or certified mail to any (a) beneficiary of a deed of trust or (b)
mortgagee under a mortgage covering the Premises or the Project and to any
landlord of any lease of land upon or within which the Premises or the Project
is located, and shall offer such beneficiary, mortgagee or landlord a reasonable
opportunity to cure the default, including time to obtain possession of the
Premises or the Project by power of sale or a judicial action if such should
prove necessary to effect a cure; provided that Landlord shall furnish to Tenant
in writing, upon written request by Tenant, the names and addresses of all such
persons who are to receive such notices.
 
 
42

--------------------------------------------------------------------------------

 

32.         Bankruptcy.  In the event a debtor, trustee or debtor in possession
under the Bankruptcy Code, or another person with similar rights, duties and
powers under any other Applicable Laws, proposes to cure any default under this
Lease or to assume or assign this Lease and is obliged to provide adequate
assurance to Landlord that (a) a default shall be cured, (b) Landlord shall be
compensated for its damages arising from any breach of this Lease and (c) future
performance of Tenant’s obligations under this Lease shall occur, then such
adequate assurances shall include any or all of the following, as designated by
Landlord in its sole and absolute discretion:
 
32.1.        Those acts specified in the Bankruptcy Code or other Applicable
Laws as included within the meaning of “adequate assurance,” even if this Lease
does not concern a shopping center or other facility described in such
Applicable Laws;
 
32.2.        A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;
 
32.3.        A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or
 
32.4.        The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.
 
33.         Brokers.
 
33.1.        Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Aegis Realty Partners and GVA Kidder Matthews (collectively,
“Broker”), and that it knows of no other real estate broker or agent that is or
might be entitled to a commission in connection with this Lease.  Landlord shall
compensate Broker in relation to this Lease pursuant to a separate agreement
between Landlord and Broker, however, Broker shall not be entitled to any
compensation unless the First Financing Date has passed and the Lease has not
been terminated.
 
33.2.        Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.
 
33.3.        Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease.  Landlord is executing this Lease in reliance upon
Tenant’s representations, warranties and agreements contained within Sections
33.1 and 33.2.
 
33.4.        Tenant agrees to indemnify, save, defend (at Landlord’s option and
with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from any and all cost or liability for compensation claimed
by any broker or agent, other than Broker, employed or engaged by it or claiming
to have been employed or engaged by it.
 
 
43

--------------------------------------------------------------------------------

 

34.         Definition of Landlord.  With regard to obligations imposed upon
Landlord pursuant to this Lease, the term “Landlord,” as used in this Lease,
shall refer only to Landlord or Landlord’s then-current
successor-in-interest.  In the event of any transfer, assignment or conveyance
of Landlord’s interest in this Lease or in Landlord’s fee title to or leasehold
interest in the Property, as applicable, Landlord herein named (and in case of
any subsequent transfers or conveyances, the subsequent Landlord) shall be
automatically freed and relieved, from and after the date of such transfer,
assignment or conveyance, from all liability for the performance of any
covenants or obligations contained in this Lease thereafter to be performed by
Landlord and, without further agreement, the transferee, assignee or conveyee of
Landlord’s in this Lease or in Landlord’s fee title to or leasehold interest in
the Property, as applicable, shall be deemed to have assumed and agreed to
observe and perform any and all covenants and obligations of Landlord hereunder
during the tenure of its interest in the Lease or the Property.  Landlord or any
subsequent Landlord may transfer its interest in the Premises or this Lease
without Tenant’s consent.
 
35.         Limitation of Landlord’s Liability.
 
35.1.        If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall be
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Premises and the Project, (b) rent, insurance proceeds, or other income from
such real property receivable by Landlord or (c) the consideration received by
Landlord from the sale, financing, refinancing or other disposition of all or
any part of Landlord’s right, title or interest in the Premises or the Project.
 
35.2.        Landlord shall not be personally liable for any deficiency under
this Lease.  If Landlord is a partnership or joint venture, then the partners of
such partnership shall not be personally liable for Landlord’s obligations under
this Lease, and no partner of Landlord shall be sued or named as a party in any
suit or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture.  If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord.  If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company.  No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee, member or agent of Landlord.
 
35.3.       Each of the covenants and agreements of this Article shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.
 
36.         Joint and Several Obligations.  If more than one person or entity
executes this Lease as Tenant, then:

 
44

--------------------------------------------------------------------------------

 
 
36.1.        Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and
 
36.2.        The term “Tenant,” as used in this Lease shall mean and include
each of them, jointly and severally.  The act of, notice from, notice to, refund
to, or signature of any one or more of them with respect to the tenancy under
this Lease, including any renewal, extension, expiration, termination or
modification of this Lease, shall be binding upon each and all of the persons
executing this Lease as Tenant with the same force and effect as if each and all
of them had so acted, so given or received such notice or refund, or so signed.
 
37.         Representations.  Tenant guarantees, warrants and represents that
(a) Tenant is duly incorporated or otherwise established or formed and validly
existing under the laws of its state of incorporation, establishment or
formation, (b) Tenant has and is duly qualified to do business in the state in
which the Property is located, (c) Tenant has full corporate, partnership,
trust, association or other appropriate power and authority to enter into this
Lease and to perform all Tenant’s obligations hereunder, (d) each person (and
all of the persons if more than one signs) signing this Lease on behalf of
Tenant is duly and validly authorized to do so and (e) neither (i) the
execution, delivery or performance of this Lease nor (ii) the consummation of
the transactions contemplated hereby will violate or conflict with any provision
of documents or instruments under which Tenant is constituted or to which Tenant
is a party.  In addition, Tenant guarantees, warrants and represents that none
of (x) it, (y) its affiliates or partners nor (z) to the best of its knowledge,
its members, shareholders or other equity owners or any of their respective
employees, officers, directors, representatives or agents is a person or entity
with whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism) or other similar
governmental action.
 
38.         Confidentiality.  Tenant shall keep the terms and conditions of this
Lease and any information provided to Tenant or its employees, agents or
contractors pursuant to Article 9 confidential and shall not (a) disclose to any
third party any terms or conditions of this Lease or any other Lease-related
document (including subleases, assignments, work letters, construction
contracts, letters of credit, subordination agreements, non-disturbance
agreements, brokerage agreements or estoppels) or (b) provide to any third party
an original or copy of this Lease (or any Lease-related document).  Landlord
shall not release to any third party any non-public financial information or
non-public information about Tenant’s ownership structure that Tenant gives
Landlord.  Notwithstanding the foregoing, confidential information under this
Section may be released by Landlord or Tenant under the following
circumstances:  (x) if required by Applicable Laws or in any judicial
proceeding; provided that the releasing party has given the other party
reasonable notice of such requirement, if feasible, (y) to a party’s attorneys,
accountants, brokers and other bona fide consultants or advisers (with respect
to this Lease only); provided such third parties agree to be bound by this
Section or (z) to bona fide prospective assignees or subtenants of this Lease;
provided they agree in writing to be bound by this Section.

 
45

--------------------------------------------------------------------------------

 
 
39.         Notices.  Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by personal delivery, overnight delivery with a reputable
nationwide overnight delivery service, or certified mail (return receipt
requested), and if given by personal delivery, shall be deemed delivered upon
receipt; if given by overnight delivery, shall be deemed delivered one (1) day
after deposit with a reputable nationwide overnight delivery service; and, if
given by certified mail (return receipt requested), shall be deemed delivered
three (3) business days after the time the notifying party deposits the notice
with the United States Postal Service.  Any notices given pursuant to this Lease
shall be addressed to Tenant at the Premises, or to Landlord or Tenant at the
addresses shown in Sections 2.9 and 2.10, respectively.  Either party may, by
notice to the other given pursuant to this Section, specify additional or
different addresses for notice purposes.
 
40.         Rooftop Installation Area.
 
40.1.        Tenant may use the rooftop of the Building (the “Rooftop
Installation Area”) solely to operate, maintain, repair and replace rooftop
antennae, mechanical equipment, communications antennas and other equipment
installed by Tenant in the Rooftop Installation Area in accordance with this
Article (“Tenant’s Rooftop Equipment”).  Tenant’s Rooftop Equipment shall be
only for Tenant’s use of the Premises for the Permitted Use.
 
40.2.        Tenant shall install Tenant’s Rooftop Equipment at its sole cost
and expense, at such times and in such manner as Landlord may reasonably
designate, and in accordance with this Article and the applicable provisions of
this Lease regarding Alterations.  Tenant’s Rooftop Equipment and the
installation thereof shall be subject to Landlord’s prior written approval,
which approval shall not be unreasonably withheld.  Among other reasons,
Landlord may withhold approval if the installation or operation of Tenant’s
Rooftop Equipment could reasonably be expected to damage the structural
integrity of the Building or to transmit vibrations or noise or cause other
adverse effects beyond the Premises to an extent not customary in first class
laboratory buildings, unless Tenant implements measures that are acceptable to
Landlord in its reasonable discretion to avoid any such damage or transmission.
 
40.3.        Tenant shall comply with any roof or roof-related
warranties.  Tenant shall obtain a letter from Landlord’s roofing contractor
within thirty (30) days after completion of any Tenant work on the rooftop
stating that such work did not affect any such warranties.  Tenant, at its sole
cost and expense, shall inspect the Rooftop Installation Area at least annually,
and correct any loose bolts, fittings or other appurtenances and repair any
damage to the roof caused by the installation or operation of Tenant’s Rooftop
Equipment.  Tenant shall not permit the installation, maintenance or operation
of Tenant’s Rooftop Equipment to violate any Applicable Laws or constitute a
nuisance.  Tenant shall pay Landlord within thirty (30) days after demand (a)
all applicable taxes, charges, fees or impositions imposed on Landlord by
Governmental Authorities as the result of Tenant’s use of the Rooftop
Installation Areas in excess of those for which Landlord would otherwise be
responsible for the use or installation of Tenant’s Rooftop Equipment and (b)
the amount of any increase in Landlord’s insurance premiums as a result of the
installation of Tenant’s Rooftop Equipment.

 
46

--------------------------------------------------------------------------------

 
 
40.4.        If Tenant’s Equipment (a) causes physical damage to the structural
integrity of the Building, (b) interferes with any telecommunications,
mechanical or other systems located at or near or servicing the Building or the
Project that were installed prior to the installation of Tenant’s Rooftop
Equipment, (c) interferes with any other service provided to other tenants in
the Project by rooftop or penthouse installations that were installed prior to
the installation of Tenant’s Rooftop Equipment or (d) interferes with any other
tenants’ business, in each case in excess of that permissible under Federal
Communications Commission regulations, then Tenant shall cooperate with Landlord
to determine the source of the damage or interference and promptly repair such
damage and eliminate such interference, in each case at Tenant’s sole cost and
expense, within ten (10) days after receipt of notice of such damage or
interference (which notice may be oral; provided that Landlord also delivers to
Tenant written notice of such damage or interference within twenty-four (24)
hours after providing oral notice).
 
40.5.        Landlord reserves the right to cause Tenant to relocate Tenant’s
Rooftop Equipment to comparably functional space on the roof or in the penthouse
of the Building by giving Tenant prior written notice thereof.  Landlord agrees
to pay the reasonable costs thereof.  Tenant shall arrange for the relocation of
Tenant’s Rooftop Equipment within sixty (60) days after receipt of Landlord’s
notification of such relocation.  In the event Tenant fails to arrange for
relocation within such sixty (60)-day period, Landlord shall have the right to
arrange for the relocation of Tenant’s Rooftop Equipment in a manner that does
not unnecessarily interrupt or interfere with Tenant’s use of the Premises for
the Permitted Use.
 
41.         Miscellaneous.
 
41.1.        Landlord reserves the right to change the name of the Building or
the Project in its sole discretion.
 
41.2.        To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition.  Tenant shall, within ninety (90) days
after the end of Tenant’s financial year, furnish Landlord with a certified copy
of Tenant’s audited year-end financial statements for the previous year.  Tenant
represents and warrants that all financial statements, records and information
furnished by Tenant to Landlord in connection with this Lease are true, correct
and complete in all respects.  If audited financials are not otherwise prepared,
unaudited financials certified by the chief financial officer of Tenant as true,
correct and complete in all respects shall suffice for purposes of this
Section.  Notwithstanding the foregoing, during such time as Tenant remains a
publicly traded company, Landlord shall obtain Tenant’s audited financial
statements as they become available from the Securities and Exchange Commission.
 
41.3.        Landlord shall not be required to furnish any services or
facilities or to make any repairs, replacements or alterations of any kind in or
on the Premises except as specifically provided herein. Tenant shall receive all
invoices and bills relative to the Premises and, except as otherwise provided
herein, shall pay for all expenses directly to the person or company submitting
a bill without first having to forward payment for the expenses to
Landlord.  Tenant shall at Tenant’s sole cost and expense be responsible for the
management of the Premises, shall make those additional repairs and alterations
required of Tenant hereunder to maintain the Premises in first class condition

 
47

--------------------------------------------------------------------------------

 
 
41.4.        Where applicable in this Lease, the singular includes the plural
and the masculine or neuter includes the masculine, feminine and neuter.  The
words “include,” “includes,” “included” and “including” shall mean “‘include,’
etc., without limitation.” The section headings of this Lease are not a part of
this Lease and shall have no effect upon the construction or interpretation of
any part hereof.
 
41.5.        If either party commences an action against the other party arising
out of or in connection with this Lease, then the substantially prevailing party
shall be reimbursed by the other party for all reasonable costs and expenses,
including reasonable attorneys’ fees and expenses, incurred by the substantially
prevailing party in such action or proceeding and in any appeal in connection
therewith.
 
41.6.        Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.
 
41.7.        Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.
 
41.8.        Each provision of this Lease performable by Tenant shall be deemed
both a covenant and a condition.
 
41.9.        Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.
 
41.10.     The terms of this Lease are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.
 
41.11.      Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.
 
41.12.      Landlord may, but shall not be obligated to, record a short form or
memorandum hereof without Tenant’s consent.  Neither party shall record this
Lease.  Tenant shall be responsible for the cost of recording any short form or
memorandum of this Lease, including any transfer or other taxes incurred in
connection with said recordation.
 
41.13.      The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

 
48

--------------------------------------------------------------------------------

 
 
41.14.      Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees.  Nothing in this
Section shall in any way alter the provisions of this Lease restricting
assignment or subletting.
 
41.15.      This Lease shall be governed by, construed and enforced in
accordance with the laws of the state in which the Premises are located, without
regard to such state’s conflict of law principles.
 
41.16.      Tenant guarantees, warrants and represents that the individual or
individuals signing this Lease have the power, authority and legal capacity to
sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint venturers or other
organizations and entities on whose behalf said individual or individuals have
signed.
 
41.17.      This Lease may be executed in one or more counterparts, each of
which, when taken together, shall constitute one and the same document.
 
41.18.      No provision of this Lease may be modified, amended or supplemented
except by an agreement in writing signed by Landlord and Tenant.  The waiver by
Landlord of any breach by Tenant of any term, covenant or condition herein
contained shall not be deemed to be a waiver of any subsequent breach of the
same or any other term, covenant or condition herein contained.
 
41.19.      To the extent permitted by Applicable Laws, the parties waive trial
by jury in any action, proceeding or counterclaim brought by the other party
hereto related to matters arising out of or in any way connected with this
Lease; the relationship between Landlord and Tenant; Tenant’s use or occupancy
of the Premises; or any claim of injury or damage related to this Lease or the
Premises.
 
42.         Option to Extend Term.  Tenant shall have the option (“Option”) to
extend the Term by five (5) years as to the entire Premises (and no less than
the entire Premises) upon the following terms and conditions.  Any extension of
the Term pursuant to the Option shall be on all the same terms and conditions as
this Lease, except as follows:

 
49

--------------------------------------------------------------------------------

 

42.1.      Base Rent shall be adjusted on the first (1st) day of the extension
term to an amount equal to the greater of (a) fair market value (“FMV”) and (b)
103% of Base Rent at the expiration of the then-current Term, subject to an
annual upward adjustment in accordance with the CPI, provided that each annual
adjustment shall be no less than 2% and no more than 6% of the then-current Base
Rent.  "CPI” means the West Urban Regional Consumer Price Index, for all urban
consumers (CPI-U) for all items other than food and energy, not seasonably
adjusted, as published by the United States Department of Labor, Bureau of Labor
Statistics (“BLS”); provided, however, that if said Consumer Price Index shall
cease to exist or is changed, then the terms “CPI” or “Consumer Price Index”
shall mean such successor index as is designated for such purpose by the BLS,
and if not so designated then such other replacement index as is in the public
domain and readily accessible to the general public as Landlord reasonably
selects to measure change in purchasing power.  If Landlord and Tenant cannot
agree on the FMV within ninety (90) days prior to the end of the then-current
Term, then no later than twenty (20) days thereafter (the “Submission Period”),
Landlord and Tenant shall each furnish to the other a notice in writing (an “FMV
Notice”) stating such party’s estimate of the FMV. Such notices shall be
accompanied by a statement from a qualified, licensed real estate appraiser with
at least ten (10) years’ experience in the Alameda County area (an “Appraiser”)
stating such Appraiser’s opinion of FMV.  If only one (1) party’s Appraiser
timely submits its opinion of FMV, such FMV shall be binding on Landlord and
Tenant.  If, within twenty (20) days after expiration of the Submission Period,
Landlord and Tenant still cannot agree on the FMV, the two (2) Appraisers shall
appoint a third qualified, licensed real estate appraiser (the “Referee”) within
seven (7) days.  If the Appraisers are unable to agree upon the selection of the
Referee, then the Referee shall be selected within ten (10) days thereafter from
the Northern California panel of qualified Real Estate Industry Arbitrators of
the American Arbitrator Association (the “Association”) pursuant to the Real
Estate Industry Arbitration rules of the Association.  The Referee shall, within
thirty (30) days after appointment, render the Referee’s decision as to the FMV,
which opinion shall be strictly limited to choosing one of the two
determinations made by the Appraisers.  The decision by the Referee shall be
binding upon Landlord and Tenant, and each shall pay for its own appraisal.  The
cost of the Referee shall be shared equally by Landlord and Tenant.  In
determining FMV, Landlord, Tenant and, if applicable, the Appraisers and Referee
shall each take into account all relevant factors, including, without
limitation, (a) the size of the Premises and length of the Option Term, (b) rent
in comparable buildings in the relevant competitive market, including
concessions offered to new tenants, such as free rent, tenant improvement
allowances, and moving allowances, (c) Tenant’s creditworthiness and (d) the
quality and location of the Building and the Project.
 
42.2.      The Option is not assignable separate and apart from this Lease.
 
42.3.      The Option is conditional upon Tenant giving Landlord written notice
of its election to exercise the Option at least twelve (12) months prior to the
end of the expiration of the then-current Term.  Time shall be of the essence as
to Tenant’s exercise of the Option.  Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise the Option.  Tenant
acknowledges that it would be inequitable to require Landlord to accept any
exercise of the Option after the date provided for in this Section.
 
42.4.      Notwithstanding anything contained in this Article to the contrary,
Tenant shall not have the right to exercise the Option:
 
(a)           During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in default under any provisions of this
Lease and continuing until Tenant has cured the specified default to Landlord’s
reasonable satisfaction; or
 
(b)           At any time after any Default as described in Article 31 of the
Lease (provided, however, that, for purposes of this Subsection 42.4(b),
Landlord shall not be required to provide Tenant with notice of such Default)
and continuing until Tenant cures any such Default, if such Default is
susceptible to being cured; or

 
50

--------------------------------------------------------------------------------

 
 
(c)           In the event that Tenant has defaulted in the performance of its
obligations under this Lease two (2) or more times and a service or late charge
has become payable under Section 31.1 for each of such defaults during the
twelve (12)-month period immediately prior to the date that Tenant intends to
exercise the Option, whether or not Tenant has cured such defaults.
 
42.5.      The period of time within which Tenant may exercise the Option shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option because of the provisions of Section 41.4.
 
42.6.      All of Tenant’s rights under the provisions of the Option shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of the Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease two (2) or more times and a service or late charge under Section 31.1 has
become payable for any such default, whether or not Tenant has cured such
defaults.
 
 [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.
 
LANDLORD:
 
BMR-BRIDGEVIEW TECHNOLOGY PARK LLC,
a Delaware limited liability company
 
By:
   
Name:
   
Title:
   

 
TENANT:
 
BIONOVO, INC.,
a Delaware corporation
 
By:
   
Name:
   
Title:
   

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
PREMISES

 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
WORK LETTER
 
This Work Letter (this “Work Letter”) is made and entered into as of the 12th
day of January, 2011, by and between BMR-BRIDGEVIEW TECHNOLOGY PARK LLC, a
Delaware limited liability company (“Landlord”), and BIONOVO, INC., a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of January 12, 2011 (as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time, the “Lease”), by and
between Landlord and Tenant for the Premises located at 24570 Clawiter Road in
Hayward, California.  All capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Lease.
 
1.           General Requirements.
 
1.1.        Authorized Representatives.
 
(a)           Landlord designates, as Landlord’s authorized representative
(“Landlord’s Authorized Representative”), (a) Andy Richards as the person
authorized to initial plans, drawings and approvals pursuant to this Work Letter
and (b) John Bonanno as the person authorized to initial plans, drawings,
approvals and to sign change orders pursuant to this Work Letter and any
amendments to this Work Letter or the Lease.  Tenant shall not be obligated to
respond to or act upon any such item until such item has been initialed or
signed (as applicable) by the appropriate Landlord’s Authorized
Representative.  Landlord may change either Landlord’s Authorized Representative
upon one (1) business day’s prior written notice to Tenant.
 
(b)           Tenant designates T.C. Chesterman (“Tenant’s Authorized
Representative”) as the person authorized to initial and sign all plans,
drawings, change orders and approvals pursuant to this Work Letter.  Landlord
shall not be obligated to respond to or act upon any such item until such item
has been initialed or signed (as applicable) by Tenant’s Authorized
Representative.  Tenant may change Tenant’s Authorized Representative upon one
(1) business day’s prior written notice to Landlord.
 
1.2.         Schedule.  The schedule for design and development of the Tenant
Improvements, including the time periods for preparation and review of
construction documents, approvals and performance, shall be in accordance with a
schedule to be prepared by Tenant (the “Schedule”).  Tenant shall prepare the
Schedule so that it is a reasonable schedule for the completion of the Tenant
Improvements.  As soon as the Schedule is completed, Tenant shall deliver the
same to Landlord for Landlord’s approval, which approval shall not be
unreasonably withheld, conditioned or delayed.  Such Schedule shall be approved
or disapproved by Landlord within ten (10) business days after delivery to
Landlord.  Landlord’s failure to respond within such ten (10) business day
period shall be deemed approval by Landlord.  If Landlord disapproves the
Schedule, then Landlord shall notify Tenant in writing of its objections to such
Schedule, and the parties shall confer and negotiate in good faith to reach
agreement on the Schedule.  The Schedule shall be subject to adjustment as
mutually agreed upon in writing by the parties, or as provided in this Work
Letter.

 
B-1

--------------------------------------------------------------------------------

 
 
1.3.        Tenant’s Architects, Contractors and Consultants.  The architect,
engineering consultants, design team, general contractor and subcontractors
responsible for the construction of the Tenant Improvements shall be selected by
Tenant and approved by Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay.  Landlord may refuse to use any architects,
consultants, contractors, subcontractors or material suppliers that Landlord
reasonably believes could cause labor disharmony.  All Tenant contracts related
to the Tenant Improvements shall provide that Tenant may assign such contracts
to Landlord and Landlord’s tenants at any time.
 
2.           Tenant Improvements.  All Tenant Improvements shall be performed by
Tenant’s contractor, at Tenant’s sole cost and expense (subject to Landlord’s
obligations with respect to any portion of the TI Allowance) and in accordance
with the Approved Plans (as defined below), the Lease and this Work Letter.  To
the extent that the total projected cost of the Tenant Improvements (as
projected by Landlord) exceeds the TI Allowance (such excess, the “Excess TI
Costs”), Tenant shall advance to Landlord any Excess TI Costs within ten (10)
days after receipt of an invoice therefor, but in any case before Tenant
commences the Tenant Improvements.  If the actual Excess TI Costs are less than
the Excess TI Costs paid by Tenant to Landlord, Landlord shall credit Tenant
with the overage paid by Tenant against Tenant’s Rent obligations, beginning
after Landlord has completed the final accounting for the Tenant
Improvements..  If Tenant fails to pay, or is late in paying, any sum due to
Landlord under this Work Letter, then Landlord shall have all of the rights and
remedies set forth in the Lease for nonpayment of Rent (including the right to
interest and the right to assess a late charge), and for purposes of any
litigation instituted with regard to such amounts the same shall be considered
Rent.  All material and equipment furnished by Tenant or its contractors as the
Tenant Improvements shall be new or “like new;” the Tenant Improvements shall be
performed in a first-class, workmanlike manner; and the quality of the Tenant
Improvements shall be of a nature and character not less than the Building
Standard.  Tenant shall take, and shall its contractors to take, commercially
reasonable steps to protect the Premises during the performance of any Tenant
Improvements, including covering or temporarily removing any window coverings so
as to guard against dust, debris or damage.
 
2.1.        Work Plans.  Tenant shall prepare and submit to Landlord for
approval schematics covering the Tenant Improvements prepared in conformity with
the applicable provisions of this Work Letter (the “Draft Schematic
Plans”).  The Draft Schematic Plans shall contain sufficient information and
detail to accurately describe the proposed design to Landlord and such other
information as Landlord may reasonably request.  Landlord shall notify Tenant in
writing within ten (10) business days after receipt of the Draft Schematic Plans
whether Landlord approves or objects to the Draft Schematic Plans and of the
manner, if any, in which the Draft Schematic Plans are unacceptable.  Landlord’s
failure to respond within such ten (10) business day period shall be deemed
approval by Landlord.  If Landlord reasonably objects to the Draft Schematic
Plans, then Tenant shall revise the Draft Schematic Plans and cause Landlord’s
objections to be remedied in the revised Draft Schematic Plans.  Tenant shall
then resubmit the revised Draft Schematic Plans to Landlord for approval, such
approval not to be unreasonably withheld, conditioned or delayed.  Landlord’s
approval of or objection to revised Draft Schematic Plans and Tenant’s
correction of the same shall be in accordance with this Section until Landlord
has approved the Draft Schematic Plans in writing or been deemed to have
approved them.  The iteration of the Draft Schematic Plans that is approved or
deemed approved by Landlord without objection shall be referred to herein as the
“Approved Schematic Plans.”

 
B-2

--------------------------------------------------------------------------------

 
 
2.2.        Construction Plans.  Tenant shall prepare final plans and
specifications for the Tenant Improvements that (a) are consistent with and are
logical evolutions of the Approved Schematic Plans and (b) incorporate any other
Tenant-requested (and Landlord-approved) Changes (as defined below).  As soon as
such final plans and specifications (“Construction Plans”) are completed, Tenant
shall deliver the same to Landlord for Landlord’s approval, which approval shall
not be unreasonably withheld, conditioned or delayed.  Such Construction Plans
shall be approved or disapproved by Landlord within ten (10) business days after
delivery to Landlord.  Landlord’s failure to respond within such ten (10)
business day period shall be deemed approval by Landlord.  If the Construction
Plans are disapproved by Landlord, then Landlord shall notify Tenant in writing
of its objections to such Construction Plans, and the parties shall confer and
negotiate in good faith to reach agreement on the Construction Plans.  Promptly
after the Construction Plans are approved by Landlord and Tenant, two (2) copies
of such Construction Plans shall be initialed and dated by Landlord and Tenant,
and Tenant shall promptly submit such Construction Plans to all appropriate
Governmental Authorities for approval.  The Construction Plans so approved, and
all change orders specifically permitted by this Work Letter, are referred to
herein as the “Approved Plans.”
 
2.3.        Changes to the Tenant Improvements.  Any changes to the Approved
Plans (each, a “Change”) shall be requested and instituted in accordance with
the provisions of this Article 2 and shall be subject to the written approval of
the non-requesting party in accordance with this Work Letter.
 
(a)           Change Request.  Either Landlord or Tenant may request Changes
after Landlord approves the Approved Plans by notifying the other party thereof
in writing in substantially the same form as the AIA standard change order form
(a “Change Request”), which Change Request shall detail the nature and extent of
any requested Changes, including (a) the Change, (b) the party required to
perform the Change and (c) any modification of the Approved Plans and the
Schedule, as applicable, necessitated by the Change.  If the nature of a Change
requires revisions to the Approved Plans, then the requesting party shall be
solely responsible for the cost and expense of such revisions and any increases
in the cost of the Tenant Improvements as a result of such Change.  Change
Requests shall be signed by the requesting party’s Authorized Representative.
 
(b)           Approval of Changes.  All Change Requests shall be subject to the
other party’s prior written approval, which approval shall not be unreasonably
withheld, conditioned or delayed.  The non-requesting party shall have five (5)
business days after receipt of a Change Request to notify the requesting party
in writing of the non-requesting party’s decision either to approve or object to
the Change Request.  The non-requesting party’s failure to respond within such
five (5) business day period shall be deemed approval by the non-requesting
party.

 
B-3

--------------------------------------------------------------------------------

 

2.4.        Preparation of Estimates.  Tenant shall, before proceeding with any
Change, using its best efforts, prepare as soon as is reasonably practicable
(but in no event more than five (5) business days after delivering a Change
Request to Landlord or receipt of a Change Request) an estimate of the increased
costs or savings that would result from such Change, as well as an estimate on
such Change’s effects on the Schedule.  Landlord shall have five (5) business
days after receipt of such information from Tenant to (a) in the case of a
Tenant-initiated Change Request, approve or reject such Change Request in
writing, or (b) in the case of a Landlord-initiated Change Request, notify
Tenant in writing of Landlord’s decision either to proceed with or abandon the
Landlord-initiated Change Request.
 
3.           Completion of Tenant Improvements.  Tenant, at its sole cost and
expense (except for the TI Allowance), shall perform and complete the Tenant
Improvements in all respects (a) in substantial conformance with the Approved
Plans, (b) otherwise in compliance with provisions of the Lease and this Work
Letter and (c) in accordance with Applicable Laws, the requirements of Tenant’s
insurance carriers, the requirements of Landlord’s insurance carriers (to the
extent Landlord provides its insurance carriers’ requirements to Tenant) and the
board of fire underwriters having jurisdiction over the Premises.  The Tenant
Improvements shall be deemed completed at such time as Tenant shall furnish to
Landlord (v) evidence satisfactory to Landlord that (i) all Tenant Improvements
have been completed and paid for in full (which shall be evidenced by the
architect’s certificate of completion and the general contractor’s and each
subcontractor’s and material supplier’s final unconditional waivers and releases
of liens, each in a form acceptable to Landlord and complying with Applicable
Laws), (ii) all Tenant Improvements have been accepted by Landlord, (iii) any
and all liens related to the Tenant Improvements have either been discharged of
record (by payment, bond, order of a court of competent jurisdiction or
otherwise) or waived by the party filing such lien and (iv) no security
interests relating to the Tenant Improvements are outstanding, (w) all
certifications and approvals with respect to the Tenant Improvements that may be
required from any Governmental Authority and any board of fire underwriters or
similar body for the use and occupancy of the Premises, (x) certificates of
insurance required by the Lease to be purchased and maintained by Tenant, (y) an
affidavit from Tenant’s architect certifying that all work performed in, on or
about the Premises is in accordance with the Approved Plans and (z) complete
drawing print sets and electronic CADD files on disc of all contract documents
for work performed by their architect and engineers in relation to the Tenant
Improvements.  If the cost of the Tenant Improvements is reasonably anticipated
by Landlord to exceed the TI Allowance, Tenant shall pay the amount of such
excess to Landlord prior to Tenant commencing the Tenant Improvements.  If any
amount forwarded by Tenant is not fully expended by Tenant in the performance of
the Tenant Improvements, Landlord shall refund to Tenant, within thirty (30)
days after Tenant’s completion of the Tenant Improvements, any such unexpended
amounts.  If Tenant fails to pay, or is late in paying, any sum due to Landlord
under this Exhibit B, then Landlord shall have all of the rights and remedies
set forth in the Lease for nonpayment of Rent (including the right to interest
and the right to assess a late charge), and for purposes of any litigation
instituted with regard to such amounts the same shall be considered Rent.

 
B-4

--------------------------------------------------------------------------------

 

4.           Insurance.
 
4.1.        Property Insurance.  At all times during the period beginning with
commencement of construction of the Tenant Improvements and ending with final
completion of the Tenant Improvements, Tenant shall maintain, or cause to be
maintained (in addition to the insurance required of Tenant pursuant to the
Lease), property insurance insuring Landlord and the Landlord Parties, as their
interests may appear.  Such policy shall, on a completed values basis for the
full insurable value at all times, insure against loss or damage by fire,
vandalism and malicious mischief and other such risks as are customarily covered
by the so-called “broad form extended coverage endorsement” upon all Tenant
Improvements and the general contractor’s and any subcontractors’ machinery,
tools and equipment, all while each forms a part of, or is contained in, the
Tenant Improvements or any temporary structures on the Premises, or is adjacent
thereto; provided that, for the avoidance of doubt, insurance coverage with
respect to the general contractor’s and any subcontractors’ machinery, tools and
equipment shall be carried on a primary basis by such general contractor or the
applicable subcontractor(s).  Tenant agrees to pay any deductible, and Landlord
is not responsible for any deductible, for a claim under such insurance.  Said
property insurance shall contain an express waiver of any right of subrogation
by the insurer against Landlord and the Landlord Parties, and shall name
Landlord and its affiliates as loss payees as their interests may appear.
 
4.2.        Workers’ Compensation Insurance.  At all times during the period of
construction of the Tenant Improvements, Tenant shall, or shall cause its
contractors or subcontractors to, maintain statutory workers’ compensation
insurance as required by Applicable Laws.
 
5.           Liability.  Tenant assumes sole responsibility and liability for
any and all injuries or the death of any persons, including Tenant’s contractors
and subcontractors and their respective employees, agents and invitees, and for
any and all damages to property caused by, resulting from or arising out of any
act or omission on the part of Tenant, Tenant’s contractors or subcontractors,
or their respective employees, agents and invitees in the prosecution of the
Tenant Improvements.  Tenant agrees to indemnify, save, defend (at Landlord’s
option and with counsel reasonably acceptable to Landlord) and hold the Landlord
Indemnitees harmless from and against all Claims due to, because of or arising
out of any and all such injuries, death or damage, whether real or alleged, and
Tenant and Tenant’s contractors and subcontractors shall assume and defend at
their sole cost and expense all such Claims; provided, however, that nothing
contained in this Work Letter shall be deemed to indemnify or otherwise hold
Landlord harmless from or against liability caused by Landlord’s negligence or
willful misconduct.  Any deficiency in design or construction of the Tenant
Improvements shall be solely the responsibility of Tenant, notwithstanding the
fact that Landlord may have approved of the same in writing.
 
6.           TI Allowance.
 
6.1.        Application of TI Allowance.  Landlord shall contribute, in the
following order, the TI Allowance; and any Excess TI Costs advanced by Tenant to
Landlord toward the costs and expenses incurred in connection with the
performance of the Tenant Improvements, in accordance with Article 4 of the
Lease.  If the entire TI Allowance is not applied toward or reserved for the
costs of the Tenant Improvements, then Tenant shall not be entitled to a credit
of such unused portion of the TI Allowance.  If the entire Excess TI Costs
advanced by Tenant to Landlord are not applied toward the costs of the Tenant
Improvements, then Landlord shall promptly return such excess to Tenant
following completion of the Tenant Improvements.  Tenant may apply the TI
Allowance for the payment of construction and other costs in accordance with the
terms and provisions of the Lease.

 
B-5

--------------------------------------------------------------------------------

 
 
6.2.        Approval of Budget for the Tenant Improvements.  Notwithstanding
anything to the contrary set forth elsewhere in this Work Letter or the Lease,
Landlord shall not have any obligation to expend any portion of the TI Allowance
until Landlord and Tenant shall have approved in writing the budget for the
Tenant Improvements (the “Approved Budget”).  Prior to Landlord’s approval of
the Approved Budget, Tenant shall pay all of the costs and expenses incurred in
connection with the Tenant Improvements as they become due.  Landlord shall not
be obligated to reimburse Tenant for costs or expenses relating to the Tenant
Improvements that exceed the amount of the TI Allowance.  Landlord shall not
unreasonably withhold, condition or delay its approval of any budget for Tenant
Improvements that is proposed by Tenant.
 
6.3.        Advance Requests.  Upon submission by Tenant to Landlord of (a) a
statement (an “Advance Request”) setting forth the total amount of the TI
Allowance requested, (b) a summary of the Tenant Improvements performed using
AIA standard form Application for Payment (G 702) executed by the general
contractor and by the architect, (c) unconditional lien releases from the
general contractor and each subcontractor and material supplier with respect to
previous payments made by either Landlord or Tenant for the Tenant Improvements
in a form acceptable to Landlord and complying with Applicable Laws and (d)
conditional lien releases from the general contractor and each subcontractor and
material supplier with respect to the Tenant Improvements performed that
correspond to the Advance Request each in a form acceptable to Landlord and
complying with Applicable Laws, then Landlord shall, within thirty (30) days
following receipt by Landlord of an Advance Request and the accompanying
materials required by this Section, pay to the applicable contractors,
subcontractors and material suppliers or to Tenant (for reimbursement for
payments made by Tenant prior to Landlord’s approval of the Approved Budget to
such contractors, subcontractors or material suppliers), as elected by Landlord,
the amount of Tenant Improvement costs set forth in such Advance Request;
provided, however, that Landlord shall not be obligated to make any payments
under this Section until the budget for the Tenant Improvements is approved in
accordance with Section 6.2 above, and any Advance Request under this Section
shall be subject to the payment limits set forth in Section 6.2 above and
Article 4 of the Lease.
 
7.           Miscellaneous.
 
7.1.        Number; Headings.  Where applicable in this Work Letter, the
singular includes the plural and the masculine or neuter includes the masculine,
feminine and neuter.  The section headings of this Work Letter are not a part of
this Work Letter and shall have no effect upon the construction or
interpretation of any part hereof.
 
7.2.        Attorneys’ Fees.  If either party commences an action against the
other party arising out of or in connection with this Work Letter, then the
substantially prevailing party shall be entitled to have and recover from the
other party reasonable attorneys’ fees, charges and disbursements and costs of
suit.
 
7.3.        Time of Essence.  Time is of the essence with respect to the
performance of every provision of this Work Letter in which time of performance
is a factor.

 
B-6

--------------------------------------------------------------------------------

 
 
7.4.          Covenant and Condition.  Each provision of this Work Letter
performable by Tenant shall be deemed both a covenant and a condition.
 
7.5.          Withholding of Consent.  Whenever consent or approval of either
party is required, that party shall not unreasonably withhold, condition or
delay such consent or approval, except as may be expressly set forth to the
contrary.
 
7.6.          Invalidity.  Any provision of this Work Letter that shall prove to
be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all other provisions of this Work Letter shall
remain in full force and effect and shall be interpreted as if the invalid, void
or illegal provision did not exist.
 
7.7.          Interpretation.  The language in all parts of this Work Letter
shall be in all cases construed as a whole according to its fair meaning and not
strictly for or against either Landlord or Tenant.
 
7.8.          Successors.  Each of the covenants, conditions and agreements
herein contained shall inure to the benefit of and shall apply to and be binding
upon the parties hereto and their respective heirs; legatees; devisees;
executors; administrators; and permitted successors, assigns,
sublessees.  Nothing in this Section shall in any way alter the provisions of
the Lease restricting assignment or subletting.
 
7.9.          Governing Law.  This Work Letter shall be governed by, construed
and enforced in accordance with the laws of the state in which the Premises are
located, without regard to such state’s conflict of law principles.
 
7.10.        Power and Authority.  Tenant guarantees, warrants and represents
that the individual or individuals signing this Work Letter have the power,
authority and legal capacity to sign this Work Letter on behalf of and to bind
all entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf said individual or
individuals have signed.
 
7.11.        Counterparts.  This Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.
 
7.12.        Amendments; Waiver.  No provision of this Work Letter may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant.  The waiver by Landlord of any breach by Tenant of any
term, covenant or condition herein contained shall not be deemed to be a waiver
of any subsequent breach of the same or any other term, covenant or condition
herein contained.
 
7.13.        Waiver of Jury Trial.  To the extent permitted by Applicable Laws,
the parties waive trial by jury in any action, proceeding or counterclaim
brought by the other party hereto related to matters arising out of or in any
way connected with this Work Letter; the relationship between Landlord and
Tenant; Tenant’s use or occupancy of the Premises; or any claim of injury or
damage related to this Work Letter or the Premises.
 
 
B-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.
 
LANDLORD:
BMR-BRIDGEVIEW TECHNOLOGY PARK LLC,
a Delaware limited liability company
 
By:
   
Name:
   
Title:
   

 
TENANT:
BIONOVO, INC.,
a Delaware corporation
 
By:
   
Name:
   
Title:
   


 
B-8

--------------------------------------------------------------------------------

 

EXHIBIT C
 
ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE
AND TERM EXPIRATION DATE
 
THIS ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE AND TERM EXPIRATION DATE is
entered into as of [_______], 20[__], with reference to that certain Lease (the
“Lease”) dated as of January 12, 2011, by BIONOVO, INC., a Delaware corporation
(“Tenant”), in favor of BMR-BRIDGEVIEW TECHNOLOGY PARK LLC, a Delaware limited
liability company (“Landlord”).  All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Lease.
 
Tenant hereby confirms the following:
 
1.           Tenant accepted possession of the Premises on [_______], 20[__].
 
2.           The Premises are in good order, condition and repair.
 
3.           The Tenant Improvements are Substantially Complete.
 
4.           All conditions of the Lease to be performed by Landlord as a
condition to the full effectiveness of the Lease have been satisfied, and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.
 
5.           In accordance with the provisions of Article 4 of the Lease, the
Term Commencement Date is [_______], 20[__], and, unless the Lease is terminated
prior to the Term Expiration Date pursuant to its terms, the Term Expiration
Date shall be [_______], 20[__].
 
6.           Tenant commenced occupancy of the Premises for the Permitted Use on
[_______], 20[__].
 
7.           The Lease is in full force and effect, and the same represents the
entire agreement between Landlord and Tenant concerning the Premises[, except
[_______]].
 
8.           Tenant has no existing defenses against the enforcement of the
Lease by Landlord, and there exist no offsets or credits against Rent owed or to
be owed by Tenant.
 
9.           The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Lease commenced to accrue on
[_______], 20[__], with Base Rent payable on the dates and amounts set forth in
the chart below:

 
C-1

--------------------------------------------------------------------------------

 
 
Dates
 
Square Feet of
Rentable Area
 
Base Rent per
Square Foot of
Rentable Area
 
Monthly Base
Rent
   
Annual Base
Rent
 
Months 1-12
    15,000  
$1.25 monthly
  $ 18,750     $ 225,000  
Months 13-24
    25,000  
$1.29 monthly
  $ 32,250     $ 387,000  
Months 25-36
    35,000  
$1.33 monthly
  $ 46,550     $ 558,600  
Months 37-48
    51,472  
$1.45 monthly
  $ 74,634.40     $ 895,612.80  
Months 49-60
    51,472  
$1.50 monthly
  $ 77,208     $ 926,496  
Months 61-72
    51,472  
$1.55 monthly
  $ 79.781.60     $ 957,379.20  
Months 73-84
    51,472  
$1.65 monthly
  $ 84,928.80     $ 1,019,145.60  
Months 85-96
    51,472  
$1.75 monthly
  $ 90,076     $ 1,080,912  
Months 97-108
    51,472  
$1.85 monthly
  $ 95,223.20     $ 1,142,678.40  
Months 109-120
    51,472  
$1.95 monthly
  $ 100,370.40     $ 1,204,444.80  

 
10.           The undersigned Tenant has not made any prior assignment,
transfer, hypothecation or pledge of the Lease or of the rents thereunder or
sublease of the Premises or any portion thereof.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
C-2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Tenant has executed this Acknowledgment of Term Commencement
Date and Term Expiration Date as of the date first written above.


TENANT:


BIONOVO, INC.,
a Delaware corporation


By:
   
Name:
   
Title:
   


 
C-3

--------------------------------------------------------------------------------

 

EXHIBIT D
 
INTENTIONALLY OMITTED

 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E
 
[FORM OF LETTER OF CREDIT
 
[On letterhead or L/C letterhead of Issuer.]
 
LETTER OF CREDIT
 
Date: _______, 200__
 
__________________________ (the “Beneficiary”)
__________________________
__________________________
Attention: __________________
L/C. No.: ___________________
Loan No. : __________________
 
Ladies and Gentlemen:
 
We establish in favor of Beneficiary our irrevocable and unconditional Letter of
Credit numbered as identified above (the “L/C”) for an aggregate amount of
$_______, expiring at __:00 p.m. on _______ or, if such day is not a Banking
Day, then the next succeeding Banking Day (such date, as extended from time to
time, the “Expiry Date”). “Banking Day” means a weekday except a weekday when
commercial banks in _____________ are authorized or required to close.
 
We authorize Beneficiary to draw on us (the “Issuer”) for the account of _______
(the “Account Party”), under the terms and conditions of this L/C.
 
Funds under this L/C are available by presenting the following documentation
(the “Drawing Documentation”): (a) the original L/C and (b) a sight draft
substantially in the form of Attachment 1, with blanks filled in and bracketed
items provided as appropriate. No other evidence of authority, certificate, or
documentation is required.
 
Drawing Documentation must be presented at Issuer’s office at ____________ on or
before the Expiry Date by personal presentation, courier or messenger service,
or fax. Presentation by fax shall be effective upon electronic confirmation of
transmission as evidenced by a printed report from the sender’s fax machine.
After any fax presentation, but not as a condition to its effectiveness,
Beneficiary shall with reasonable promptness deliver the original Drawing
Documentation by any other means.  Issuer will on request issue a receipt for
Drawing Documentation.
 
 
E-1

--------------------------------------------------------------------------------

 

We agree, irrevocably, and irrespective of any claim by any other person, to
honor drafts drawn under and in conformity with this L/C, within the maximum
amount of this L/C, presented to us on or before the Expiry Date, provided we
also receive (on or before the Expiry Date) any other Drawing Documentation this
L/C requires.
 
We shall pay this L/C only from our own funds by check or wire transfer, in
compliance with the Drawing Documentation.
 
If Beneficiary presents proper Drawing Documentation to us on or before the
Expiry Date, then we shall pay under this L/C at or before the following time
(the “Payment Deadline”): (a) if presentment is made at or before noon of any
Banking Day, then the close of such Banking Day; and (b) otherwise, the close of
the next Banking Day.  We waive any right to delay payment beyond the Payment
Deadline. If we determine that Drawing Documentation is not proper, then we
shall so advise Beneficiary in writing, specifying all grounds for our
determination, within one Banking Day after the Payment Deadline.
 
Partial drawings are permitted. This L/C shall, except to the extent reduced
thereby, survive any partial drawings.
 
We shall have no duty or right to inquire into the validity of or basis for any
draw under this L/C or any Drawing Documentation.  We waive any defense based on
fraud or any claim of fraud.
 
The Expiry Date shall automatically be extended by one year (but never beyond
_____ (the “Outside Date”)) unless, on or before the date 90 days before any
Expiry Date, we have given Beneficiary notice that the Expiry Date shall not be
so extended (a “Nonrenewal Notice”). We shall promptly upon request confirm any
extension of the Expiry Date under the preceding sentence by issuing an
amendment to this L/C, but such an amendment is not required for the extension
to be effective. We need not give any notice of the Outside Date.
 
Beneficiary may from time to time without charge transfer this L/C, in whole but
not in part, to any transferee (the “Transferee”).  Issuer shall look solely to
Account Party for payment of any fee for any transfer of this L/C.  Such payment
is not a condition to any such transfer. Beneficiary or Transferee shall
consummate such transfer by delivering to Issuer the original of this L/C and a
Transfer Notice substantially in the form of Attachment 2, purportedly signed by
Beneficiary, and designating Transferee.  Issuer shall promptly reissue or amend
this L/C in favor of Transferee as Beneficiary.  Upon any transfer, all
references to Beneficiary shall automatically refer to Transferee, who may then
exercise all rights of Beneficiary.  Issuer expressly consents to any transfers
made from time to time in compliance with this paragraph.
 
Any notice to Beneficiary shall be in writing and delivered by hand with receipt
acknowledged or by overnight delivery service such as FedEx (with proof of
delivery) at the above address, or such other address as Beneficiary may specify
by written notice to Issuer. A copy of any such notice shall also be delivered,
as a condition to the effectiveness of such notice, to: ___________ (or such
replacement as Beneficiary designates from time to time by written notice).

 
E-2

--------------------------------------------------------------------------------

 
 
No amendment that adversely affects Beneficiary shall be effective without
Beneficiary’s written consent.
 
This L/C is subject to and incorporates by reference: (a) the Uniform Customs
and Practice for Documentary Credits, International Chamber of Commerce
Publication No. 600 (the “UCP”); and (b) to the extent not inconsistent with the
UCP, Article 5 of the Uniform Commercial Code of the State of New York.
 

 
Very truly yours,
     
[Issuer Signature]


 
E-3

--------------------------------------------------------------------------------

 

ATTACHMENT 1 TO EXHIBIT E
 
FORM OF SIGHT DRAFT
 
[Beneficiary Letterhead]
 
TO:
 
[Name and Address of Issuer]
 
SIGHT DRAFT
 
AT SIGHT, pay to the Order of ______________, the sum of ______________ United
States Dollars ($______________). Drawn under [Issuer] Letter of Credit No.
______________ dated ______________.
 
[Issuer is hereby directed to pay the proceeds of this Sight Draft solely to the
following account: _________________________.]
 
[Name and signature block, with signature or purported signature of Beneficiary]
 
Date: ________________

 
E-1-1

--------------------------------------------------------------------------------

 

ATTACHMENT 2 TO EXHIBIT E
 
FORM OF TRANSFER NOTICE
 
[Beneficiary Letterhead]
 
TO:
 
[Name and Address of Issuer] (the “Issuer”)
 
TRANSFER NOTICE
 
By signing below, the undersigned, Beneficiary (the “Beneficiary”) under
Issuer’s Letter of Credit No. ______________ dated ______________ (the “L/C”),
transfers the L/C to the following transferee (the “Transferee”):
 
[Transferee Name and Address]
 
The original L/C is enclosed. Beneficiary directs Issuer to reissue or amend the
L/C in favor of Transferee as Beneficiary. Beneficiary represents and warrants
that Beneficiary has not transferred, assigned, or encumbered the L/C or any
interest in the L/C, which transfer, assignment, or encumbrance remains in
effect.
 
[Name and signature block, with signature or purported signature of Beneficiary]
 
Date: ________________]

 
E-2-1

--------------------------------------------------------------------------------

 

EXHIBIT F
 
RULES AND REGULATIONS
 
NOTHING IN THESE RULES AND REGULATIONS (“RULES AND REGULATIONS”) SHALL SUPPLANT
ANY PROVISION OF THE LEASE.  IN THE EVENT OF A CONFLICT OR INCONSISTENCY BETWEEN
THESE RULES AND REGULATIONS AND THE LEASE, THE LEASE SHALL PREVAIL.
 
1.           Neither Tenant nor Tenant’s employees, agents, contractors or
invitees shall encumber or obstruct the common entrances of the Project or use
them for any purposes other than ingress or egress to and from the Project.
 
2.           Except as specifically provided in the Lease, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside of the Premises without Landlord’s prior written
consent.  Landlord shall have the right to remove, at Tenant’s sole cost and
expense and without notice, any sign installed or displayed in violation of this
rule.
 
3.           If Landlord objects in writing to any curtains, blinds, shades,
screens, hanging plants or other objects attached to or used in connection with
any window or door of the Premises or placed on any windowsill, and (a) such
window, door or windowsill is visible from the exterior of the Premises and (b)
such curtain, blind, shade, screen, hanging plant or other object is not
included in plans approved by Landlord, then Tenant shall promptly remove said
curtains, blinds, shades, screens, hanging plants or similar objects at its sole
cost and expense.
 
4.           No deliveries shall be made that impede or interfere with other
tenants in or the operation of the Project.
 
5.           Tenant shall not place a load upon any floor of the Premises that
exceeds the load per square foot that (a) such floor was designed to carry or
(b) is allowed by Applicable Laws.  Fixtures and equipment that cause noises or
vibrations that may be transmitted to the structure of the Building to such a
degree as to be objectionable to other tenants shall be placed and maintained by
Tenant, at Tenant’s sole cost and expense, on vibration eliminators or other
devices sufficient to eliminate such noises and vibrations to levels reasonably
acceptable to Landlord and the affected tenants of the Project.
 
6.           Tenant shall not use any method of heating or air conditioning
other than that present at the Project and serving the Premises as of the
Execution Date or otherwise approved in writing by Landlord.
 
7.           Tenant shall not install any radio, television or other antennae;
cell or other communications equipment; or other devices on the roof or exterior
walls of the Premises except in accordance with the Lease.  Tenant shall not
interfere with radio, television or other digital or electronic communications
at the Project or elsewhere.

 
F-1

--------------------------------------------------------------------------------

 
 
8.           Canvassing, peddling, soliciting and distributing handbills or any
other written material within, on or around the Project (other than within the
Premises) are prohibited.  Tenant shall cooperate with Landlord to prevent such
activities by Tenant or its employees, agents, contractors and invitees.
 
9.           Tenant shall store all of its trash, garbage and Hazardous
Materials within its Premises or in receptacles designated by Landlord outside
of the Premises.  Tenant shall not place in any such receptacle any material
that cannot be disposed of in the ordinary and customary manner of trash,
garbage and Hazardous Materials disposal.  Any Hazardous Materials transported
through Common Areas shall be held in secondary containment devices.
 
10.         The Premises shall not be used for lodging or for any improper,
immoral or objectionable purpose.  No cooking shall be done or permitted in the
Premises; provided, however, that Tenant may use (a) equipment approved in
accordance with the requirements of insurance policies that Landlord or Tenant
is required to purchase and maintain pursuant to the Lease for brewing coffee,
tea, hot chocolate and similar beverages, (b) microwave ovens for employees’ use
and (c) equipment shown on Tenant Improvement plans approved by Landlord;
provided, further, that any such equipment and microwave ovens are used in
accordance with Applicable Laws.
 
11.         Tenant shall not, without Landlord’s prior written consent, use the
name of the Project, if any, in connection with or in promoting or advertising
Tenant’s business except as Tenant’s address.
 
12.         Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any Governmental
Authority.
 
13.         Tenant assumes any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.
 
14.        Tenant shall furnish Landlord with copies of keys, pass cards or
similar devices for locks to the Premises.
 
15.        Tenant shall cooperate and participate in all reasonable security
programs affecting the Premises.
 
16.        Tenant shall not permit any animals in the Project, other than for
guide animals or for use in laboratory experiments.
 
17.        The water and wash closets and other plumbing fixtures shall not be
used for any purposes other than those for which they were constructed, and no
sweepings, rubbish, rags or other substances shall be deposited therein.
 
18.        Discharge of industrial sewage shall only be permitted if Tenant, at
its sole expense, first obtains all necessary permits and licenses therefor from
all applicable Governmental Authorities.
 
19.        Smoking is prohibited at the Project.
 
 
F-2

--------------------------------------------------------------------------------

 
 
20.        The Project’s hours of operation are currently 24 hours a day seven
days a week.
 
21.        Tenant shall comply with all orders, requirements and conditions now
or hereafter imposed by Applicable Laws or Landlord (“Waste Regulations”)
regarding the collection, sorting, separation and recycling of waste products,
garbage, refuse and trash generated by Tenant (collectively, “Waste Products”),
including (without limitation) the separation of Waste Products into receptacles
reasonably approved by Landlord and the removal of such receptacles in
accordance with any collection schedules prescribed by Waste Regulations.
 
22.        Tenant, at Tenant’s sole cost and expense, shall cause the Premises
to be exterminated on a monthly basis to Landlord’s reasonable satisfaction and
shall cause all portions of the Premises used for the storage, preparation,
service or consumption of food or beverages to be cleaned daily in a manner
reasonably satisfactory to Landlord, and to be treated against infestation by
insects, rodents and other vermin and pests whenever there is evidence of any
infestation.  Tenant shall not permit any person to enter the Premises or the
Project for the purpose of providing such extermination services, unless such
persons have been approved by Landlord.  If requested by Landlord, Tenant shall,
at Tenant’s sole cost and expense, store any refuse generated in the Premises by
the consumption of food or beverages in a cold box or similar facility.
 
Landlord may waive any one or more of these Rules and Regulations for the
benefit of Tenant or any other tenant, but no such waiver by Landlord shall be
construed as a waiver of such Rules and Regulations in favor of Tenant or any
other tenant, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Project, including
Tenant.  These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms
covenants, agreements and conditions of the Lease.  Landlord reserves the right
to make such other and reasonable rules and regulations as, in its judgment, may
from time to time be needed for safety and security, the care and cleanliness of
the Project, or the preservation of good order therein; provided, however, that
Tenant shall not be obligated to adhere to such additional rules or regulations
until Landlord has provided Tenant with written notice thereof.  Tenant agrees
to abide by these Rules and Regulations and any additional rules and regulations
issued or adopted by Landlord.  Tenant shall be responsible for the observance
of these Rules and Regulations by Tenant’s employees, agents, contractors and
invitees.

 
F-3

--------------------------------------------------------------------------------

 